Exhibit 10.1




BANK OF TEXAS, N.A.,

a national banking association,




COSTAR VIDEO SYSTEMS, LLC,

a Delaware limited liability company,




SIELOX, INC.,

a Delaware corporation,







and




SIELOX, LLC,

a Delaware limited liability company



















AMENDED AND RESTATED LOAN AGREEMENT







Dated: As of December 10, 2008








Amended and Restated Loan Agreement




--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

Section 1.1

Definitions

1

Section 1.2

Accounting Matters

1

Section 1.3

Other Definitional Provisions

1

Section 1.4

Schedule and Exhibits

1

 

 

 

ARTICLE II

EXTENSION OF CREDIT AND LEITERS OF CREDIT

2

Section 2.1

Advances

2

Section 2.2

General Provisions Regarding Interest; Etc

2

Section 2.3

Unused Facility Fee

3

Section 2.4

Use of Proceeds

3

Section 2.5

Letters of Credit

3

Section 2.6

Joint and Several Liability of Borrowers

3

 

 

 

ARTICLE III

PAYMENTS

4

Section 3.1

Method of Payment

4

Section 3.2

Prepayments

4

Section 3.3

Lockbox and Account Collections

5

 

 

 

ARTICLE IV

SECURITY

5

Section 4.1

Collateral

5

Section 4.2

Setoff

5

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

5

Section 5.1

Initial Extension of Credit

5

Section 5.2

All Extensions of Credit

5

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

6

Section 6.1

Corporate Existence

6

Section 62

Financial Statements; Etc

6

Section 6.3

Action; No Breach

6

Section 6.4

Operation of Business

6

section 6.5

Litigation and Judgments :

7

Section 6.6

Rights in Properties; Liens

7

Section 6.7

Enforceability

7

Section 6.8

Approvals

7

Section 6.9

Debt

7

Section 6.10

Taxes

7

Section 6.11

Use of Proceeds; Margin Securities

7

Section 6.12

Disclosure

7

Section 6.13

Subsidiaries

7

Section 6.14

Agreements

8

Section 6.15

Compliance with Laws

8

Section 6.16

Investment Company Act

8

Section 6.17

Public Utility Holding Company Act

8

Section 6.18

Environmental Condition

8

Section 6.19

Intellectual Property

8

Section 620

Depository Relationship

8

Section 6.21

State of Organization; Location of Chief Executive Office; Organizational
Identification Number

9

Section 6.22

Fraudulent Transfer

9

Section 6.23

Leases

9








Amended and Restated Loan Agreement – Page (i)




--------------------------------------------------------------------------------




Section 624

Common Enterprise

9

Section 6.25

Anti-Terrorism and Anti-Money Laundering

9

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

9

Section 7.1

Reporting Requirements

10

Section 7.2

Guarantor Reports

10

Section 7.3

Maintenance of Existence; Conduct of Business

10

Section 7.4

Maintenance of Properties

10

Section 7.5

Taxes and Claims

10

Section 7.6

Insurance

10

Section 7.7

Inspection Rights

11

Section 7.8

Keeping Books and Records

11

Section 7.9

Compliance with Laws

11

Section 7.10

Compliance with Agreements

11

Section 7.11

Further Assurances

11

Section 7.12

ERISA

11

Section 7.13

Environmental

11

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

11

Section 8.1

Debt

11

Section 8.2

Limitation on Liens

12

Section 8.3

Mergers, Consolidations, Etc.

12

Section 8.4

Restricted Payments

12

Section 8.5

Loans and Investments

12

Section 8.6

Limitation on Issuance of Equity

12

Section 8.7

Transactions With Affiliates

12

Section 8.8

Disposition of Assets

12

Section 8.9

Sale and Leaseback

12

Section 8.10

Prepayment of Debt

12

Section 8.11

Nature of Business

13

Section 8.12

Environmental Protection

13

Section 8.13

Accounting

13

Section 8.14

No Negative Pledge

13

Section 8.15

Anti-Terrorism and Anti-Money Laundering Provisions

13

Section 8.16

Officer and Director Compensation

13

Section 8.17

Contingent Liabilities

13

Section 8.18

Leases

13

 

 

 

ARTICLE IX

FINANCIAL COVENANTS

13

Section 9.1

Debt Service Coverage Ratio

13

Section 9.2

Leverage Ratio

13

Section 9.3

Quick Ratio

13

Section 9.4

capital Expenditures

13

 

 

 

ARTICLE X

DEFAULT

14

Section 10.1

Events of Default

14

Section 10.2

Remedies Upon Default

15

Section 10.3

Performance by Lender

15

 

 

 

ARTICLE XI

MISCELLANEOUS

15

Section I 1.1

Expenses

16

Section 1].2

INDEMNIFICATION

16

Section 1I.3

Limitation of Liability

16

Section 11.4

No Duty

16

Section 11.5

Lender Not Fiduciary

17

Section 11.6

Equitable Relief

17





Amended and Restated Loan Agreement – Page (ii)




--------------------------------------------------------------------------------




Section 11.7

No Waiver; Cumulative Remedies

17

Section 11.8

Successors and Assigns

17

Section 11.9

Survival

17

Section 11.10

ENTIRE AGREEMENT; AMENDMENT

17

Section 11.11

Notices

17

Section 11.12

Governing Law; Venue; Service of Process

17

Section 11.13

Counterparts

18

Section 11.14

Severability

18

Section 11.15

Headings

18

Section 11.16

Participations; Etc

18

Section 11.17

Construction

18

Section 11.18

Independence of Covenants

18

Section 11.19

WAIVER OF JURY TRIAL

18

Section 11.20

Additional Interest Provision

18

Section 11.21

Costar as Agent for Borrower

19

Section 11.22

Ceiling Election

19

Section 11.23

Amendment and Restatement.

20











Amended and Restated Loan Agreement – Page (iii)




--------------------------------------------------------------------------------







AMENDED AND RESTATED LOAN AGREEMENT




THIS AMENDED AND RESTATED LOAN AGREEMENT (“Agreement”) is made and entered into
effective as of December 10, 2008, by and among BANK OF TEXAS, N.A., a national
banking association (together with its successors and assigns, the “Lender”),
COSTAR VIDEO SYSTEMS, LLC, a Delaware limited liability company (“Costar”),
SIELOX, INC., a Delaware Corporation (“Parent”), and SIELOX, LLC, a Delaware
limited liability company (“Sielox, LLC” and, together with Costar and Parent,
the “Borrower”).




RECITALS:




A.

Costar and Lender entered into that certain Business Loan Agreement (Asset
Based) dated on or about August 16, 2008 (the “Original Loan Agreement’).




B.

Costar has requested that Lender increase the Borrowing Limit from 14,000,000.00
to $5,000,000.00 and that each of Parent and Sielox, LLC become co-borrowers
with Costar under the revolving loan.




C.

Lender has, subject to the terms and conditions set forth herein, consented to
Costar’s request and, in connection therewith, Borrower and Lender now desire to
amend and restate the Original Loan Agreement in its entirety as hereinafter set
forth.




AGREEMENT:




NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:




ARTICLE I

DEFINITIONS




Section 1.1

Definitions.     Capitalized terms used in this Agreement shall be the meanings
specified on Schedule 1.1.




Section 1.2

Accounting Matters.     Any accounting term used in this Agreement or the other
Loan Documents shall have, unless otherwise specifically provided therein, the
meaning customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed, unless otherwise specifically
provided therein, in accordance with GAAP consistently applied; provided, that
all financial covenants and calculations in the Loan Documents shall be made in
accordance with GAAP as in effect on the date of this Agreement unless Borrower
and Lender shall otherwise specifically agree in writing. That certain items or
computations are explicitly modified by the phrase “in accordance with GAAP”
shall in no way be construed to limit the foregoing.




Section 1.3

Other Definitional Provisions.     All definitions contained in this Agreement
are equally applicable to the singular and plural forms of the terms defined.
The words “hereof’, “herein”, and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all Article
and Section references pertain to this Agreement Terms used herein that are
defined in the VCC, unless otherwise defined herein, shall have the meanings
specified in the VCC. Definitions contained in this Agreement and each of the
other Loan Documents which identify documents, agreements or instruments shall
be deemed to include all amendments and supplements to such documents from the
date of this Agreement and all prior and future amendments, modifications, and
supplements thereto entered into from time to time. Each reference in the Loan
Documents to Borrower shall mean Borrower and its successors and assigns.




Section 1.4

Schedule and Exhibits.     AU of the Schedules and Exhibits attached to this
Agreement shall be deemed incorporated herein by reference.





Amended and Restated Loan Agreement – Page 1




--------------------------------------------------------------------------------







ARTICLE II

EXTENSION OF CREDIT AND LEITERS OF CREDIT




Section 2.1

Advances.




(a)

Advances.     Subject to the terms and conditions of this Agreement, Lender
agrees to make one or more advances (“Advances”) to Borrower from time to time
from the date hereof to and including the Termination Date in an aggregate
principal amount at any time outstanding up to but not exceeding the Maximum
Revolver Amount, provided that the aggregate amount of all Advances at any time
outstanding shall not exceed the lesser of (i) the Maximum Revolver Amount minus
all outstanding Letter of Credit Liabilities or (ii) the Borrowing Base minus
all outstanding Letter of Credit Liabilities. Subject to the foregoing
limitations, and the other terms and provisions of this Agreement, Borrower may
borrow, repay, and reborrow hereunder.




(i)

The Revolving Credit Note.     The obligation of Borrower to repay the Advances
and interest thereon shall be evidenced by the Revolving Credit Note.




(ii)

Repayment of Advances.     Borrower shall repay the unpaid principal amount of
all Advances on the Termination Date, unless sooner due by reason of
acceleration by Lender as provided in this Agreement.




(iii)

Interest.     The unpaid principal amount of the Advances shall, subject to the
following sentence, bear interest as provided in the Revolving Credit Note. If
at any time the rate of interest specified in the Revolving Credit Note would
exceed the Maximum Lawful Rate but for the provisions thereof limiting interest
to the. Maximum Lawful Rate, then any subsequent reduction shall not reduce the
rate of interest on the Advances below the Maximum Lawful Rate until the
aggregate amount of interest accrued on the Advances equals the aggregate amount
of interest which would have accrued on the Advances if the interest rate had
not been limited by the Maximum Lawful Rate. Accrued and unpaid interest on the
Advances shall be payable as provided in the Revolving Credit Note and on the
Termination Dare.




(iv)

Borrowing Procedure.     Administrative Borrower shall give Lender notice of
each Advance by means of an Advance Request Form containing the information
required therein and delivered (by hand or by mechanically confirmed facsimile)
to Lender no later than 1:00 p.m. (Texas time) on the day on which the Advance
is desired to be funded Advances shall be in a minimum amount of $100,000.00.
Lender at its option may accept telephonic requests for such Advances. provided
that such acceptance shall not constitute a waiver of Lender’s right to require
delivery of an Advance Request Form in connection with subsequent Advances. Any
telephonic request for an Advance by Administrative Borrower shall be promptly
confirmed by submission of a properly completed Advance Request Form to Lender,
but failure to deliver an Advance Request Form shall not be a defense to payment
of the Advance. Lender shall have no liability to Borrower for any loss or
damage suffered by Borrower as a result of Lender’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically and
purporting to have been sent to Lender by Borrower, and Lender shall have no
duty to verify the origin of any such communication or the identity or authority
of the Person sending it. Subject to the terms and conditions of this Agreement,
each Advance shall be made available to Borrower by depositing the same, in
immediately available funds, in an account of Borrower designated by Borrower
maintained with Lender at the Principal Office.




(b)

Term Loan.     Intentionally deleted.




Section 2.2

General Provisions Regarding Interest: Etc.








Amended and Restated Loan Agreement – Page 2




--------------------------------------------------------------------------------







(a)

Any outstanding principal of any Advance and (to the fullest extent permitted by
law) any other amount payable by Borrower that is not paid in full when due
(whether at stated maturity, by acceleration, or otherwise) shall bear interest
at the Default Rate for the period from and including the due date thereof to
but excluding the date the same is paid in full. Additionally, upon the
occurrence of an Event of Default (and from the date of such occurrence) all
outstanding and unpaid principal amounts of all of the Obligations shall, to the
extent permitted by law, bear interest at the Default Rate until such time as
Lender shall waive in writing the application of the Default Rate to such Event
of Default. Interest payable at the Default Rate shall be payable from time to
time on demand.




(b)

Computation of Interest.     Interest on the Advances and all other amounts
payable by Borrower shall be computed on the basis of a year of 360 days and the
actual number of days elapsed (including the first day but excluding the last
day) unless such calculation would result in a usurious rate, in which case
interest shall be calculated on the basis of a year of 365 or 366 days, as the
case may be.




Section 2.3

Unused Facility Fee.     Intentionally deleted.




Section 2.4

Use of Proceeds.     The proceeds of the Advances shall be used by Costar for
working capital in the ordinary course of business; provided, however, that up
to, but not in excess of, $1,000,000.00, in the aggregate, may be used for the
working capital needs of the Parent and Sielox, LLC.




Section 2.5

Letters of Credit.     Subject to the terms and conditions of this Agreement.
Lender may, but is not obligated to, issue one or more Letters of Credit for the
account of Borrower from time to time from the date hereof to and including the
Termination Date; provided, however, that the outstanding Letter of Credit
Liabilities shall not at any time exceed the lesser of (a) $200,000.00, (b) an
amount equal to the Maximum Revolver Amount minus the outstanding Advances, or
(c) the Borrowing Base minus the outstanding Advances. Each Letter of Credit
shall have an expiration date not to exceed 60 days, shall not have an
expiration date beyond the Termination Date, shall be payable in Dollars, shall
have a minimum face amount of$200,000.00, must support a transaction that is
entered into in the ordinary course of Borrower’s business, must be satisfactory
in form and substance to Lender, will be subject to the payment of such Letter
of Credit fees as Lender may require, and shall be issued pursuant to such
documents and instruments executed by Borrower (including, without limitation. a
Letter of Credit Application as then in effect) as Lender may require.




Each payment by Lender pursuant to a drawing under a Letter of Credit is due and
payable ON DEMAND, and at the sole option of Lender, can be charged by Lender as
(and will be deemed to be) an Advance by Lender to Borrower under the Revolving
Credit Note and this Agreement as of the day and time such payment is made by
Lender and in the amount of such payment.




Section 2.6

Joint and Several Liability of Borrowers.




(a)

Each Borrower is accepting joint and several liability under the Notes, this
Agreement and the other Loan Documents in consideration of the financial
accommodations to be provided by Lender under this Agreement. for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.




(b)

Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.6), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.




(c)

If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.





Amended and Restated Loan Agreement – Page 3




--------------------------------------------------------------------------------







(d)

The Obligations constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement, the Notes, the other Loan Documents, or any
other circumstances whatsoever.




(e)

Except as otherwise expressly provided in this Agreement, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Advances issued under or pursuant to this Agreement., notice of the occurrence
of any Default, Event of Default, or of any demand for any payment under Ibis
Agreement, or the Notes, or any of the other Loan Documents, notice of any
action at any time taken or omitted by Lender under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement, the Notes, and the
other Loan Documents (except as otherwise provided in this Agreement). Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations. The acceptance of any
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by Lender at any
time or times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
the Notes, and the other Loan Documents, any and all other indulgences
whatsoever by Lender in respect of any of the Obligations, and the taking.
addition, substitution or release, in whole or in part, at any time or times, of
any security fur any of the Obligations or the addition, substitution or
release, in whole or in part, of any Borrower. Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or failure to act on the part of Lender with respect to the failure by any
Borrower to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of the Notes and this Section 2.6 afford
grounds for terminating. discharging or relieving any Borrower, in whole or in
part, from any of its Obligations it being the intention of each Borrower that,
so long as any of the Obligations hereunder remain unsatisfied, the Obligations
of each Borrower shall not be discharged except by performance and then only to
the extent of such performance. The Obligations of each Borrower shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction 01’ similar proceeding with respect to
any Borrower or Lender.




(f)

Each Borrower represents and warrants to Lender that such Borrower is currently
informed of the financial condition of Borrowers and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of
nonpayment· of the Obligations. Each Borrower further represents and warrants to
Lender that such Borrower has read and understands the terms and conditions of
the Loan Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of Borrowers’ financial condition, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.




ARTICLE III

PAYMENTS




Section 3.1

Method of Payment.     All payments of principal, interest, and other amounts to
be made by Borrower under this Agreement and the other Loan Documents shall be
made to Lender at the Principal Office in Dollars and immediately available
funds, without setoff, deduction, or counterclaim, and free and clear of all
taxes at the time and in the manner provided in the Notes. Lender is authorized
by Borrower to debit, automatically, without notice to Borrower, the amount of
any such payments from any deposit or other account of Borrower with Lender.




Section 3.2

Prepayments.




(a)

Voluntary Prepayments.     Borrower may prepay all or any portion of the Notes
to the extent and in the manner provided for therein.





Amended and Restated Loan Agreement – Page 4




--------------------------------------------------------------------------------







(b)

Mandatory Prepayment.     Borrower must pay on DEMAND the amount by which at any
time the unpaid principal balance of the Revolving Credit Note, plus the
aggregate Letter of Credit Liabilities, exceeds the lesser of the Borrowing Base
or the Maximum Revolver Amount




Section 3.3

Lockbox and Account Collections.     Upon request of Lender, Borrower will
maintain under such written agreements as Lender requires, as security for the
Obligations, a lockbox (“Lockbox”) and depository account in the name of Lender
(“Depository Account”). All payments from account debtors of Borrower will be
deposited directly into the Depository Accounts, and Lender is authorized to
transfer to the Depository Account any funds which are account debtor payments
but which have been deposited into any other depository account of Borrower at
Lender. Borrower agrees that Lender will have all right, title and interest in
and to all items and funds from time to time in the Depository Account Checks
received into the Depository Account will not be considered good funds until
Lender’s depository bank has effected final settlement with respect thereto by
irrevocable credit to Lender. Lender is authorized to apply any and all funds in
the Depository Account at any time, and from time to time, to the Obligations in
any order Lender may elect.




Upon written notice to Borrower from Lender, Borrower will advise all of its
Account debtors to direct their payments to the Lockbox, at the address
established by the Lockbox arrangements. All payments received into the Lockbox
wt1I be deposited into the Depository Account for disposition as set forth above
in this section.




ARTICLE IV

SECURITY




Section 4.1

Collateral.     To secure full and complete payment and performance of the
Obligations, Borrower shall execute and deliver or cause to be executed and
delivered all of the Security Documents required by Lender covering the Property
and collateral described in such 8ecmity Documents (which, together with any
other Property and collateral described in the security Agreement, and any other
property which may now or hereafter secure the Obligations or any part thereof,
is sometimes herein called the “Collateral”). Borrower shall execute and cause
to be executed such further documents and instruments as Lender, in its sole
discretion, deems necessary or desirable to create, evidence, preserve, and
perfect its liens and security interests in the Collateral




Section 4.2

Setoff.     If an Event of Default shall have occurred and be continuing.
    Lender shall have the right to set off and apply against the Obligations in
such manner as Lender may determine. at any time and without notice to Borrower,
any and all deposits (general or special, time or demand, provisional or final)
or other sums at any time credited by or owing from Lender to Borrower whether
or not the Obligations are then due. As further security for the Obligations,
Borrower hereby grants to Lender a security interest in all money, instruments,
and other property of Borrower now or hereafter held by Lender, including,
without limitation, property held in safekeeping. In addition to Lender’s right
of setoff and as further security for the Obligations, Borrower hereby grants to
Lender a security interest in all deposits (general or special, time or demand,
provisional or final) and other accounts of Borrower now or hereafter on deposit
with or held by Lender and all other sums at any time credited by Of” owing from
Lender to Borrower. The rights and remedies of Lender hereunder are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) which Lender may have.




ARTICLE V

CONDITIONS PRECEDENT




Section 5.1

Initial Extension of Credit.     The obligation of Lender to make any initial
extension of credit after the date hereof is subject to the fulfillment, to the
satisfaction of Lender, of each of the conditions precedent set forth on
Schedule 5.1.




Section 5.2

All Extensions of Credit.     The Obligation of Lender to make any Advances
hereunder at any time (or to extend any other credit hereunder) shall be subject
to the following additional conditions precedent:




(a)

Request for Advance or Letter of Credit.     Lender shall have received in
accordance with this Agreement, as the case may be, an Advance Request Form or
Letter of Credit Request Form pursuant





Amended and Restated Loan Agreement – Page 5




--------------------------------------------------------------------------------







to Lender’s requirements dated the date of such Advance or Letter of Credit and
executed by an authorized officer of Administrative Borrower;




(b)

No Default. Etc.     No Default or material adverse change or effect shall have
occurred and be continuing. or would result from or after giving effect to such
extension of Credit;




(c)

Representations and Warranties.     All of the representations and warranties
contained in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such extension of credit with the same force
and effect as if such representations and warranties had been made on and as of
such date; and




(d)

Additional Documentation.     Lender shall have received such additional
approvals. opinions. or documents as Lender or its legal counsel may reasonably
request




ARTICLE VI

REPRESENTATIONS AND WARRANTIES




To induce Lender to enter into this Agreement, Borrower represents and warrants
to Lender that:




Section 6.1

Corporate Existence.     Each Related Party (a) is duly organized. validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation. organization, or formation, as applicable; (b) has all requisite
power and authority to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect.
Each Related party has the power and authority to execute, deliver. and perform
its obligations under this Agreement and the other Loan Documents to which it is
or may become a party.




Section 6.2

Financial Statements: Etc.     The financial statements previously delivered to
Lender are true and correct. have been prepared in accordance with GAAP. and
fairly and accurately present, on a consolidated basis, the financial condition
of the Related Parties as of the respective dates indicated therein and the
results of operations for the respective periods indicated therein. No· Related
Party has any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments, or unrealized or anticipated losses from any
unfavorable commitments except as referred to or reflected in such financial
statements. There has been no material adverse change in the business, condition
(financial or otherwise), operations, prospects, or properties of any Related
Party since the effective date of the most recent financial statements referred
to in this Section. All projections delivered by Borrower to Lender have been
prepared in good faith, with care and diligence and use assumptions that are
reasonable under the circumstances at the time such projections were prepared
and delivered to Lender and all such assumptions are disclosed in the
projections.




Section 6.3

Action; No Breach.     The execution, delivery, and performance by each Related
Party of the Loan Documents to which it is or may become a party and compliance
with the terms and provisions thereof have been duly authorized by all requisite
action on the part of each Related Party and do not and will not (a) violate or
conflict with, or result in a breach of. or require any consent under (i) the
Constituent Documents of any Related Party, (ii) any applicable law. rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator to which any Related Party is subject, or (iii) any
agreement or instrument to which any Related Party is a party or by which any
Related Party or any of its Property is bound or subject, or (b) constitute a
default under any such agreement or instrument. or result in the creation or
imposition of any Lien upon any of the revenues or assets of any Related Party,
other than Liens created by the Loan Documents.




Section 6.4

Operation of Business.     Each Related Party possesses all licenses, permits,
franchises, patents, copyrights, trademarks, and tradenames, or rights thereto,
necessary to conduct its business substantially as now conducted and as
presently proposed to be conducted, and no Related party is in violation of any
valid rights of others with respect to any of the foregoing.





Amended and Restated Loan Agreement – Page 6




--------------------------------------------------------------------------------







Section 6.5

Litigation and Judgments.     There is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Borrower, threatened against or affecting any Related Party,
that would, if adversely determined, have a Material Adverse Effect. There are
no outstanding judgments against any Related Party.




Section 6.6

Rights in Properties: Liens.     Each Related Party has good and indefeasible
title to or valid leasehold interests in its Property, including the Property
reflected in the Initial Financial Statements and none of the Property of any
Related Party is subject to any Lien, except as permitted by Section 8.2.




Section 6.7

Enforceability.     The Loan Documents constitute legal, valid, and binding
obligations of each Related Party thereto, enforceable against each Related
Party in accordance with their respective terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditors’ rights.




Section 6.8

Approvals.     No authorization, approval, or consent of, and no filing or
registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by any Related Party of
the Loan Documents to which it is a party or the validity or enforceability
thereof.




Section 6.9

Debt.     No Related Party has any Debt, except for the Obligations and Debt
disclosed in the Initial Financial Statements.




Section 6.10

Taxes.     Each Related Party has filed all tax returns (federal, state, and
local) required to be filed, including all income, franchise, employment,
property, and sales tax returns, and has paid all of its liabilities for taxes,
assessments, governmental charges, and other levies that are due and payable.
Borrower knows of no pending investigation of any Related Party by any taxing
authority or of any pending but unassessed tax liability of any Related Party.




Section 6.11

Use of Proceeds: Margin Securities.     No Related Party is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulations G, T, U, or X of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance win be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.




Section 6.12

ERISA.     The Related Parties are in compliance in all material respects with
all applicable provisions of ERISA. Neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any Plan. No notice
of intent to terminate a Plan has been filed, nor bas any Plan been terminated.
No circumstances exist which constitute grounds entitling the PBGC to institute
proceedings to terminate, or appoint a trustee to administer, a Plan, nor has
the PBGC instituted any such proceedings. Neither the Related Parties nor any
ERISA Affiliate have completely or partially withdrawn from a Multiemployer
Plan. The Related Parties and each ERISA Affiliate have met their minimum
funding requirements under ERISA with respect to all of their Plans, and the
present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither the
Related Parties nor any ERISA Affiliate have incurred any liability to the PBGC
under ERISA.




Section 6.12

Disclosure.     No statement, information, report, representation, or warranty
made by any Related Party in this Agreement or in any other Loan Document or
furnished to Lender in connection with this Agreement or any of the transactions
contemplated hereby contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements herein or therein not
misleading. There is no fact known to Borrower which has a Material Adverse
Effect, or which might in the future have a Material Adverse Effect, that has
not been disclosed in writing to Lender.




Section 6.13

Subsidiaries.     Borrower has no Subsidiaries other than those listed on
Schedule 6.13 attached hereto and Schedule 6.13 sets forth the jurisdiction of
incorporation or organization of each such Person and the percentage of
Borrower’s ownership interest in such Person. All of the outstanding capital
stock or other





Amended and Restated Loan Agreement – Page 7




--------------------------------------------------------------------------------







ownership interest of a Person described on Schedule 6.13 has been validly
issued, is fully paid, and is nonassessable.




Section 6.14

Agreements.     No Related Party is a party to any indenture, loan. or Loan
Agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate or other organizational restriction which could have a
Material Adverse Effect No Related Party is in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument material to its business to
which it is a party.




Section 6.15

Compliance with Laws.     No Related Party is in violation in any material
respect of any law, role, regulation, order, or decree of any Governmental
Authority or arbitrator.




Section 6.16

Investment Company Act.     No Related Party is an “investment company” within
the meaning of the Investment Company Act of t940, as amended.




Section 6.17

Public Utility Holding Company Act.     No Related Party is a “holding company”
or a “subsidiary company” of a ·’holding company” or an “affiliate” of a
“holding company” or a “public utility” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.




Section 6.18

Environmental Condition.




(a)

to Borrower’s knowledge, none of properties or assets of any Related Party has
ever been used by any of the Related Parties, or by previous owners or operators
in the disposal of, or to produce, store, handle, treat, release, or transport,
any Hazardous Materials, where such use, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law;




(b)

to Borrower’s knowledge, none of properties or assets of any Related Party has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site;




(c)

none of the Related Parties bas received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any real property owned or
operated by any Related Party; and




(d)

none of the Related Parties has received a summons, citation, notice, or
directive from the United States Environmental Protection Agency or any other
federal or state governmental agency concerning any action or omission by any
Related Party resulting in the releasing or disposing of Hazardous Materials
into the environment




Section 6.19

Intellectual Property.     All material Intellectual Property owned or used by
the Related Parties is listed, together with application or registration
numbers, where applicable, on Schedule 6.19 attached hereto. Each Person
identified on Schedule 6.19 owns, or is licensed to use, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license could not
reasonably be expected to have a Material Adverse Effect. Each Person identified
on Schedule 6.19 will maintain the patenting and registration of all
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or other appropriate Governmental Authority and
each Person identified on Schedule 6.19 will promptly patent or register, as the
case may be, all new Intellectual Property and notify Lender in writing five (5)
Business Days prior to filing any such new patent or registration.




Section 6.20

Depository Relationship.     To induce Lender to establish the interest rates
provided for in the Notes, the Related Parties have established and use Lender
as their principal depository bank and the Related Parties covenant and agree to
maintain Lender as their principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts.





Amended and Restated Loan Agreement – Page 8




--------------------------------------------------------------------------------







Section 6.21

State of Organization: Location of Chief Executive Office; Organizational
Identification Number.




(a)

The jurisdiction of organization of each Related party is set forth in
subparagraph (a) of Schedule 6.21 attached hereto.




(b)

The chief executive office of each Related party is located at the address
indicated in subparagraph (b) of Schedule 6.21.




(c)

Each Related Party’s organization identification numbers, jf any, are identified
in subparagraph (c) of Schedule 621.




(d)

Each Related Party’s federal tax identification number is identified in
subparagraph (d) of Schedule 6.21.




Section 6.22

Fraudulent Transfer.




(a)

Each Related Party is Solvent




(b)

No transfer of Property is being made by any Related. Party and no obligation is
being incurred by any Related Party in connection with the transaction
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Related
Party.




Section 6.23

Leases.     The Related Parties enjoy peaceful and undisturbed possession under
all leases material to their businesses and to which they are parties or under
which they are operating, and all of such material leases are valid and
subsisting and no default by any Related party exists under any of them.




Section 6.24

Common Enterprise.     The successful operation and condition of each Related
Party is dependent on the continued successful performance of the functions of
the group of Related Parties as a whole and the successful operation of each
Related Party is dependent on the successful performance and operation of each
other Related Party. Each Related party expects to derive benefit (and its board
of directors or other governing body bas determined that it may reasonably be
expected to derive benefit), directly and indirectly, from successful operations
of each of the other Related Parties. Each Related Party expects to derive
benefit (and the boards of directors or other governing body of each Related
Party has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from the credit extended by Lender to the Related
Parties hereunder, both in their separate capacities and as members of the group
of companies. Each Related Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Related Party is within its purpose, will be of direct and indirect benefit
to such Related Party, and is in its best interest.




Section 6.25

Anti-Terrorism and Anti-Money Laundering.     No Related Party or any of its
Affiliates is or shall be (a) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC or any
other Governmental Authority pursuant to any authorizing statute, Executive
Order or regulation~ or (b) a Person designated under Section l(b), (c) or (d)
of Executive Order No. 13224 (September 23,2001), any related enabling
legislation, or any other similar Executive Orders. To Borrower’s knowledge,
each Related Party and its Affiliates are in full compliance with all applicable
provisions of the Bank Secrecy Act (“ESA”) and of all other laws, regulations,
and government guidance relating to the prevention and detection of money
laundering violations or terrorist activities or threats.




ARTICLE VII

AFFIRMATIVE COVENANTS




So long as the Obligations or any part thereof are outstanding or Lender has any
obligation to extend credit hereunder, unless Lender otherwise consents in
writing, Borrower agrees that :





Amended and Restated Loan Agreement – Page 9




--------------------------------------------------------------------------------







Section 7.1

Reporting Requirements.     Borrower will deliver to Lender each of the
financial statements, reports and other items set forth on Schedule 7.1 at the
times specified therein.




Section 7.2

Guarantor Reports.     Borrower will cause each Guarantor to deliver its
financial statements at the time when Borrower provides its audited financial
statements to Lender, but only to the extent such Guarantor’s financial
statements are not consolidated with Borrower’s financial statements.




Section 7.3

Maintenance of Existence: Conduct of Business.     Each Related party will
preserve and maintain its existence and all of its leases, privileges, licenses,
permits, franchises, qualifications, and rights that are necessary or desirable
in the ordinary conduct of its business. Each Related Party will conduct its
business in an orderly and efficient manner in accordance with good business
practices. Without limitation, no Related Party will make any material change in
its credit collection policies if such change would materially impair the
collectibility of any Account, nor will it rescind, cancel or modify any Account
except in the ordinary course of business.




Section 7.4

Maintenance of Properties.     Each Related Party will maintain, keep, and
preserve all of its Property (tangible and intangible) necessary or useful in
the proper conduct of its business in good working order and condition.




Section 7.5

Taxes and Claims.     Each Related party will payor discharge before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that no Related Party shall be required
to pay or discharge any tax, levy, assessment, or governmental charge which is
being contested in good faith by appropriate proceedings diligently pursued, and
for which adequate reserves have been established.




Section 7.6

Insurance.




(a)

At the expense of the Related Parties, each Related Party will maintain
insurance respecting its assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses. Each
Related Party also shall maintain business interruption, public liability, and
product liability insurance, as well as insurance against larceny, embezzlement,
and criminal misappropriation. All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Lender. Each Related Party shall deliver copies of all such policies to Lender
with an endorsement naming Lender as the sole loss payee (under a satisfactory
lender’s loss payable endorsement) or additional insured, as appropriate. Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than 30 days prior written notice to Lender in the event of
cancellation of the policy for any reason whatsoever.




(b)

Borrower shall give Lender prompt notice of any loss exceeding $10,000.00
covered by such insurance. So long as no Event of Default has occurred and is
continuing, Borrower shall have the exclusive right to adjust any losses payable
under any such insurance policies which are less than $50,000.00. Following the
occurrence and during the continuation of an Event of Default, or in the case of
any losses payable under such insurance exceeding $50,000.00, Lender shall have
the exclusive right to adjust any losses payable under any such insurance
policies, without any liability to Borrower whatsoever in respect of such
adjustments. Any monies received as payment for any loss under any insurance
policy mentioned above (other than liability insurance policies) or as payment
of any award or compensation for condemnation or taking by eminent domain, shall
be paid over to Lender to be applied at the option of Lender either to the
prepayment of the Obligations or shall be disbursed to Borrower under staged
payment terms reasonably satisfactory to Lender for application to the cost of
repairs, replacements, or restorations; provided, however, that, with respect to
any such monies in an aggregate amount during any 12 consecutive month period
not in excess of $50,000.00, so long as (A) no Default or Event of Default shall
have occurred and is continuing, (B) Borrower shall have given Lender prior
written notice of its intention to apply such monies to the costs of repairs,
replacement, or restoration of the property which is the subject of the loss,
destruction, or taking by condemnation, (C) the monies are held in a cash
collateral account in which Lender has a perfected first-priority security
interest, and (D) Borrower completes, or causes the





Amended and Restated Loan Agreement – Page 10




--------------------------------------------------------------------------------







completion of, such repairs, replacements, or restoration within 180 days after
the initial receipt of such monies, Borrower shall have the option to apply such
monies to the costs of repairs, replacement, or restoration of the property
which is the subject of the loss, destruction, or taking by condemnation unless
and to the extent that such applicable period shall have expired without such
repairs, replacements, or restoration being made, in which case, any amounts
remaining in the cash collateral account shall be paid to Lender and applied as
set forth above.




Section 7.7

Inspection Rights.     At any reasonable time and from time to time, each
Related Party will permit representatives of Lender to examine the Collateral
and to examine, copy, and make extracts from its books and records, to visit and
inspect its Property, and to discuss its business, operations, and financial
condition with its officers, employees, and independent certified public
accountants. Borrower shall permit representatives of Lender at the expense of
Borrower to inspect and conduct audits of all of Borrower’s Property (including
Accounts and Inventory), books and records; provided that, so long as no Event
of Default has occurred and is continuing, Borrower shall only be obligated to
pay the expenses associated with one field audit by Lender or its
representatives annually.




Section 7.8

Keeping Books and Records.     Each Related Party will maintain proper books of
record and account in which full, true, and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.




Section 7.9

Compliance with Laws.     Each Related Party will comply, in all material
respects. with all applicable laws, rules, regulations, orders, and decrees of
any Governmental Authority or arbitrator.




Section 7.10

Compliance with Agreements.     Each Related Party will comply, in all material
respects, with all agreements, contracts. and instruments binding on it or
affecting its Property or business.




Section 7.11

Further Assurances.     Each Related Party will execute and deliver such further
agreements and instruments and take such further action as may be requested by
Lender to carry out the provisions and purposes of this Agreement and the other
Loan Documents and to create, preserve, and perfect the Liens of Lender in the
Collateral.




Section 7.12

ERISA.     Each Related Party will comply with all minimum funding requirements,
and all other material requirements, of ERISA, if applicable, so as not to give
rise to any liability thereunder.




Section 7.13

Environmental.     Each Related Party will keep any Property either owned or
operated by it free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Lender documentation of such compliance which Lender
reasonably requests, (c) promptly notify Lender of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
any Related Party and take any Remedial Actions required to abate said release
or otherwise to come into compliance with applicable Environmental Law, and (d)
promptly, but in any event within 5 days of its receipt thereof, provide Lender
with written notice of any of the following: (i) notice that an Environmental
Lien has been filed against any of the real or personal property of any Related
Party, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Related Party. and (iii) notice
of a violation, citation, or other administrative order which reasonably could
be expected to have a Material Adverse Change.




ARTICLE VIII

NEGATIVE COVENANTS




So long as the Obligations or any part thereof are outstanding or Lender has any
obligation to extend credit hereunder, unless Lender otherwise consents in
writing, Borrower agrees that:




Section 8.1

Debt.     No Related Party will incur, create, assume, or permit to exist any
Debt, except:




(a)

Debt to Lender; and





Amended and Restated Loan Agreement – Page 11




--------------------------------------------------------------------------------







(b) existing Debt disclosed in the Initial Financial Statement.




Section 8.2

Limitation on Liens.    No Related Party will incur, create, assume, or permit
to exist any Lien upon any of its property, assets, or revenues, whether now
owned or hereafter acquired, except Permitted Liens.




Section 8.3

Mergers, Consolidations. Etc.     No Related Party will (a) amend its
Constituent Documents or otherwise change its corporate name or structure, (b)
form a subsidiary company, (c) consolidate with or merge into, or acquire any
Person, (d) permit any Person to consolidate with or merge into, or acquire any
Related Party, (e) acquire any shares or other evidence of any ownership or
beneficial interest of any Person, or (f) acquire all or substantially all of
the assets and business of any Person or any division of any Person.




Section 8.4

Restricted Payments.     No Related party will declare or pay any dividends or
make any other payment or distribution (in cash, property, or obligations) on
account of its equity interests, or redeem, purchase, retire, or otherwise
acquire any of its equity interests or purchase or otherwise acquire any equity
interest of any other Related Party or set apart any money for a sinking or
other analogous fund for any dividend or other distribution on its equity
interests or for any redemption, purchase, retirement, or other acquisition of
any of its equity interests.




Section 8.5

Loans and Investments.     No Related Party will make or permit to remain
outstanding any loans or advances to or investments in, any Person, except:




(a)

loans, advances and investments existing on the date of this Agreement which are
reflected in the Initial Financial Statements;




(b)

readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one year or less from the date of acquisition;




(c)

fully insured certificates of deposit with maturities of one year or less from
the date of acquisition issued by any commercial bank operating in the United
States of America having capital and surplus in excess of$50,000,000.00; and




(d)

commercial paper of a domestic issuer if at the time of purchase such paper is
rated in one of the two highest rating categories of Standard and Poor’s
Corporation or Moody’s Investors Service.




Section 8.6

Limitation on Issuance of Equity.     No Related Party will at any time issue,
sell, assign, or otherwise dispose of (a) any of its equity interests, (b) any
securities exchangeable for or convertible into or carrying any rights to
acquire any of its equity interests, or (c) any option, warrant, or other right
to acquire any of its equity interests.




Section 8.7

Transactions With Affiliates.     No Related party will enter into any
transaction, including. without limitation, the purchase, sale, or exchange of
property or the rendering of any service, with any Affiliate of the Related
Parties, except in the ordinary course of and pursuant to the reasonable
requirements of the Related Parties’ business and upon fair and reasonable terms
no less favorable to the Related Parties than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of the Related Parties’.




Section 8.8

Disposition of Assets.     No Related Party will sell, lease, assign, transfer,
or otherwise dispose of any of its assets except (a) dispositions of inventory
in the ordinary course of business or (b) dispositions, for fair value, of
worn-out and obsolete equipment not necessary or useful to the conduct of
business.




Section 8.9

Sale and Leaseback.     No Related Party will enter into any arrangement with
any Person pursuant to which it leases from such Person real or personal
property that has been or is to be sold or transferred, directly or indirectly,
by it to such Person.




Section 8.10

Prepayment of Debt.     No Related Party will prepay any Debt, except the
Obligations.





Amended and Restated Loan Agreement – Page 12




--------------------------------------------------------------------------------







Section 8.11

Nature of Business.     No Related party will engage in any business other than
the business in which it is engaged as of the date hereof:




Section 8.12

Environmental Protection.     No Related Party will (a) use (or permit any
tenant to use) any of its properties or assets for the handling, processing,
storage, transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material, or (d) otherwise conduct any
activity or use any of its properties or assets in any manner that is likely to
violate any Environmental Law or create any Environmental Liabilities for which
any of the Related Parties would be responsible.




Section 8.13

Accounting.     No Related Party wilt change its fiscal year or make any change
(a) in accounting treatment or reporting practices, except as required by GAAP
and disclosed to Lender, or (b) in tax reporting treatment, except as required
by law and disclosed to Lender.




Section 8.14

No Negative Pledge.     No Related Party will enter into or permit to exist any
arrangement or agreement, other than pursuant to this Agreement or any Loan
Document, which directly or indirectly prohibits any Related Party from creating
or incurring a Lien on any of its assets.




Section 8.15

Anti-Terrorism and Anti-Money Laundering Provisions.     No Related Party will
take any action or engage in any activity of any nature whatsoever that would or
could result in any Related Party or any of its Affiliates being (a) listed on
the Specially Designated Nationals and Blocked Person List maintained by OFAC or
any other similar lists maintained by OFAC or any other Governmental Authority
pursuant to any authorizing statute, Executive Order or regulation; or (b) 8
Person designated under Section l(b), (c) or (d) of Executive Order No. 13224
(September 23,2001), any related enabling legislation, or any other similar
Executive Orders. Each Related Party shall comply with the applicable provisions
of the BSA and all other laws, regulations, and government guidance relating to
the prevention and detection of money laundering violations or terrorist
activities or threats.




Section 8.16

Officer and Director Compensation.     No Related party will pay excessive or
unreasonable salaries, bonuses, commissions, consultant fees or other
compensation.




Section 8.17

Contingent Liabilities.     No Related party will assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any Person (other than Borrower) except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.




Section 8.18

Leases.     No Related Party will become a party to any lease (other than leases
in full force and effect as of the date of this Agreement) without the prior
written consent of Lender.




ARTICLE IX

FINANCIAL COVENANTS




So long as the Obligations or any part thereof are outstanding or Lender has any
obligation to extend credit hereunder, unless Lender otherwise consents in
writing, Borrower agrees that:




Section 9.1

Debt Service Coverage Ratio.     Costar will at all times maintain, on a rolling
four quarter basis, a Debt Service Coverage Ratio of not less than 125 to 1.00.
to 1.0.




Section 9.2

Leverage Ratio.     Costar will at all times maintain a Leverage Ratio of not
more than 3.0 to 1.0




Section 9.3

Quick Ratio.     Parent will at all times maintain a Quick Ratio of not less
than 1.0 to 1.0.




Section 9.4

Capital Expenditures.     Borrower will not permit the Capital Expenditures and
operating tease expense of the Related Parties to exceed $100,000.00, in the
aggregate, during any fiscal year.





Amended and Restated Loan Agreement – Page 13




--------------------------------------------------------------------------------







ARTICLE X

DEFAULT




Section 10.1

Events of Default.     Each of the following shall be deemed an “Event of
Default”:




(a)

Borrower shall fail to pay the Obligations or any part thereof shall not be paid
within three days of when due or declared due.




(b)

Borrower shall fail to provide to Lender timely any notice of Default as
required by Section 7.1 of this Agreement or Borrower shall breach any provision
of Article VIII or Article IX of this Agreement.




(c)

Any representation or warranty made or deemed made by any Related party (or any
of its officers) in any Loan Document or in any certificate, report, notice, or
financial statement furnished at any time in connection with this Agreement
shall be false, misleading, or erroneous in any material respect when made or
deemed to have been made.




(d)

Any Related party shall fail to perform. observe, or comply with any covenant,
agreement, or term contained in this Agreement or any other Loan Document (other
than as covered by Section 1O.1(a) and (b) above), and such failure continues
for more than 15 days following the date such failure first began.




(e)

Any Related Party shall commence a voluntary proceeding seeking liquidation,
reorganization. or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official of it or a substantial part of its property or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any corporate action to
authorize any of the foregoing.




(f)

Any Related party shall fail to pay when due any principal of or interest on any
Debt (other than the Obligations), or the maturity of any such Debt shall have
been accelerated, or any such Debt shall have been required to be prepaid prior
to the stated maturity thereof, or any event shall have occurred that permits
(or. with the giving of notice or lapse of time or both, would permit) any
holder or holders of such Debt or any Person acting on behalf of such holder or
holders to accelerate the maturity thereof or require any such prepayment.




(g)

This Agreement or any other Loan Document shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by any Related Party or any of its
shareholders, or any Related Party shall deny that it has any further liability
or obligation under any of the Loan Documents. or any lien or security interest
created by the Loan Documents shall for any reason cease to be a valid, first
priority perfected security interest in and lien upon any of the Collateral
purported to be covered thereby.




(h)

Any of the following events shall occur or exist with respect to any Related
party or any ERISA Affiliate: (i) any Prohibited Transaction involving any Plan;
(ii) any Reportable Event with respect to any Plan; (iii) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (iv) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or 1he institution by the PBGC of any such proceedings; or (v) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency, or termination of any Multiemployer Plan; and
in each case above, such event or condition. together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of Lender
subject any Related Party to any tax, Penalty, or other liability to a Plan, a
Multiemployer Plan. The





Amended and Restated Loan Agreement – Page 14




--------------------------------------------------------------------------------







PBGC, or otherwise (or any combination thereof) which in the aggregate exceed or
could reasonably be expected to exceed $50,000.00.




(i)

Any Related Party, or any of its properties, revenues, or assets, shall become
subject to an order of forfeiture, seizure, or divestiture (whether under RICO
or otherwise) and the same shall not have been discharged within thirty (30)
days from the date of entry thereof.




(j)

Any of the record or beneficial ownership of Costar or Sielox, LLC shall have
been transferred, assigned or hypothecated to any Person, when compared to such
ownership as of the date of this Agreement.




(k)

An involuntary proceeding shall be commenced against any Related Party seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official for it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of
thirty (30) days.




(l)

Any Related party shall fail to discharge within a period of thirty (30) days
after the commencement thereof any attachment, sequestration, or similar
proceeding or proceedings involving an aggregate amount in excess of$50,000.00
against any of its assets or properties.




(m)

A final judgment or judgments for the payment of money in excess of $50,000.00
in the aggregate shall be rendered by a court or courts against any Related
Party and the same shall not be discharged (or provision shall not be made for
such discharge), or a stay of execution thereof shall not be procured, within
thirty (30) days from the date of entry thereof and the relevant Related Party
shall not, within said period of thirty (30) days, or such longer period during
which execution of the same shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal




(n)

Any substantial impairment of value, loss, damage or destruction (not covered by
insurance) of the Collateral occurs.




Section 10.2

Remedies Upon Default.     If any Event of ~fau1t shall occur and be continuing,
Lender may without notice terminate its obligation to extend credit hereunder
and declare the Obligations or any part thereof to be immediately due and
payable, and the same shall thereupon become immediately due and payable,
without notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to accelerate, notice of intent to demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by Borrower;
provided, however, that upon the occurrence of an Event of Default under Section
10.1(e) or Section 10.1(k) Lender’s obligation to extend credit hereunder shall
automatically terminate, and the Obligations shall become immediately due and
payable without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by Borrower. If any Event of Default shall occur and be continuing,
Lender may exercise all rights and remedies available to it in law or in equity,
under the Loan Documents, or otherwise.




Section 10.3

Performance by Lender.     If any Related Party shall fail to perform any
covenant or agreement contained in any of the Loan Documents, Lender may perform
or attempt to perform such covenant or agreement on behalf of such Related
Party. In such event, Borrower shall, at the request of Lender, promptly pay any
amount expended by Lender in connection with such performance or attempted
performance to Lender, together with interest thereon at the Default Rate from
and including the date of such expenditure to but excluding the date such
expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that Lender shall not have any liability or responsibility for the
performance of any obligation of the any Related Party under this Agreement or
any other Loan Document.




ARTICLE XI

MISCELLANEOUS





Amended and Restated Loan Agreement – Page 15




--------------------------------------------------------------------------------







Section 11.1

Expenses.     Borrower hereby agrees to pay on demand: (a) all costs and
expenses of Lender in connection with the preparation, negotiation, execution,
and delivery of this Agreement and the other Loan Documents and any and all
amendments, modifications, renewals, extensions, and supplements thereof and
thereto, including, without limitation, the reasonable fees and expenses of
legal counsel, advisors, consultants, and auditors for Lender, (b) all costs and
expenses of Lender in connection with any Default and the enforcement of this
Agreement or any other Loan Document, including, without limitation, the fees
and expenses of legal counsel, advisors, consultants, and auditors for Lender,
(c) all transfer, stamp, documentary, or other similar taxes, assessments, or
charges levied by any Governmental Authority in respect of this Agreement or any
of the other Loan Documents, (d) all costs, expenses, assessments, and other
charges incurred in connection with any filing, registration, recording, or
perfection of any security interest or Lien contemplated by this Agreement or
any other Loan Document, and (e) all other costs and expenses incurred by Lender
in connection with this Agreement or any other Loan Document, any litigation,
dispute, suit, proceeding or action; the enforcement of its rights and remedies,
protection of its interests in bankruptcy, insolvency or other legal
proceedings, including, without limitation, all costs, expenses, and other
charges (including Lender’s internal charges) incurred in connection with
evaluating, observing, collecting, examining, auditing, appraising, selling,
liquidating, or otherwise disposing of the Collateral or other assets of
Borrower.




Section 11.2

INDEMNIFICATION.     BORROWER SHALL INDEMNIFY LENDER AND EACH AFFILIATE THEREOF
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND AGENTS FROM,
AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES, UABILITIES, CLAIMS,
DAMAGES, PENALTIES, IDDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING
AITORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR
INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B)
ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY
BORROWER OR ANY RELATED PARTY OF ANY REPRESENTATION, WARRANTY, COVENANT, OR
OTHER AGREEMENT CONTAINED IN ANY OF THE WAN DOCUMENTS, (D) THE PRESENCE,
RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS
MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES OR ASSETS
OFANY RELATED PARTY, (E) THE USE OR PROPOSED USE OF ANY LETTER OF CREDIT, (F)
ANY AND ALL TAXES, LEVIES, DEDUCTIONS, AND CHARGES IMPOSED ON THE LENDER OR ANY
OF THE LENDER’S CORRESPONDENTS IN RESPECT OF ANY LEITER OF CREDIT, OR (G) ANY
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION,
ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY
OF TIIE FOREGOING. WITIIOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY
OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD
HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATIORNEYS’ FEES)
ARISING OUT OF OR RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF
SUCH PERSON.




Section 11.3

Limitation of Liability.     Neither Lender nor any Affiliate, officer,
director, employee,  attorney, or agent of Lender shall have any liability with
respect to, and Borrower hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by Borrower in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents. Borrower hereby waives, releases, and agrees not to sue Lender or any
of Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents.




Section 11.4

No Duty.     All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty .of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Related Party or any Related Party’s shareholders or any other
Person.





Amended and Restated Loan Agreement – Page 16




--------------------------------------------------------------------------------







Section 11.5

Lender Not Fiduciary.     The relationship between Borrower and Lender is solely
that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.




Section 11.6

Equitable Relief.     Borrower recognizes that in the event Borrower 1ili1s to
pay, perform, observe, or discharge any or all of the Obligations, any remedy at
law may prove to be inadequate relief to Lender. Borrower therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.




Section 11.7

No Waiver, Cumulative Remedies.     No failure on the part of Lender to exercise
and no delay in exercising, and no cOlU’5e of dealing with respect to, any
right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.




Section 11.8

Successors and Assigns.     This Agreement is binding upon and shall inure to
the benefit of Lender and Borrower and their respective successors and assigns,
except that Borrower may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of Lender.




Section 11.9

Survival.     All representations and warranties made in this Agreement or any
other Loan Document or in any document, statement, or certificate furnished in
connection with this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and no investigation by Lender or any
closing shall affect the representations and warranties or the right of Lender
to rely upon them. Without prejudice to the survival of any other obligation of
Borrower hereunder, the obligations of Borrower under Sections 11.1, and 11.2
shall survive repayment of the Notes and termination of the Lender’s obligation
to extend credit hereunder.




Section 11.10

ENTIRE AGREEMENT: AMENDMENT.     THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRTITEN OR ORAL, RELATING TO THE
SUBJECT MATIER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR. CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO, THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement and the other Loan Documents to which Borrower is a
party may be amended or waived only by an instrument in writing signed by the
parties hereto.




Section 11.11

Notices.     Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or subject to the last sentence hereof electronic mail address
specified for notices on the signature page hereof or to such other address as
shall be designated by such party in a notice to the other parties. All such
other notices and other communications shall be deemed to have been given or
made upon the earliest to occur of (i) actual receipt by the intended recipient
or (ii) (A) if delivered by band or comer; (B) if delivered by mail, four
business days after deposit in the mail, postage prepaid; (C) if delivered by
facsimile when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of the last sentence below) when delivered; provided, however, that
notices and other communications pursuant to Article II shall not be effective
until actually received by Lender. Electronic mail and intranet websites may be
used only to distribute only routine communications, such as financial
statements and other information, and to distribute Loan Documents for execution
by the parties thereto, and may not be used for any other purpose.




Section 11.12

Governing Law: Venue; Service of Process.     This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas and the
applicable laws of the United States of America. This Agreement has been entered
into in Dallas County, Texas, and it shall be performable for all purposes in
Dallas County, Texas. Any action or proceeding against Borrower under or in
connection with any of the Loan Documents





Amended and Restated Loan Agreement – Page 17




--------------------------------------------------------------------------------







may be brought in any state or federal court in Dallas County, Texas. Borrower
hereby irrevocably (a) submits to the nonexclusive jurisdiction of such courts,
and (b) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in any such court or that any such court is an
inconvenient forum. Borrower agrees that service of process upon it may be made
by certified or registered mail, return receipt requested, at its address
specified or determined in accordance with the provisions of Section 11.11.
Nothing herein or in any of the other Loan Documents shall affect the right of
Lender to serve process in any other manner permitted by law or shall limit the
right of Lender to bring any action or proceeding against Borrower or with
respect to any of its property in courts in other jurisdictions. Any action or
proceeding by any Related Party against Lender shall be brought only in a court
located in Dallas County, Texas.




Section 11.13

Counterparts.     This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument Delivery of an executed counterpart of
this Agreement by facsimile shall be equally as effective as delivery of an
executed original counterpart and shall constitute a covenant to deliver an
executed original counterpart, but the failure to do so shall not affect the
validity, enforceability and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.




Section 11.14

Severability.     Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision held to be invalid or illegal.




Section 11.15

Headings.     The headings. captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement




Section 11.16

Participations; Etc.     Lender shall have the right at any time and from time
to time to grant participations in, and sell and transfer. the Obligations and
any Loan Documents. Each actual or proposed participant or assignee, as the case
may be, shall be entitled to receive all information received by Lender
regarding the Related Parties, including, without limitation, information
required to be disclosed to a participant or assignee pursuant to Banking
Circular 181 (Rev., August 2, 1984), issued by the Comptroller of the Currency
(whether the actual or proposed participant or assignee is subject to the
circular or not).




Section 11.17

Construction.     Borrower and Lender acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement and the other Loan Documents with its legal counsel and
that this Agreement and the other Loan Documents shall be construed as if
jointly drafted by Borrower and Lender.




Section 11.18

Independence of Covenants.     All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such. action is taken or such condition exists.




Section 11.19

WAIVER OF JURY TRIAL.     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF.




Section 11.20

Additional Interest Provision.     It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the indebtedness evidenced by any Notes, any Loan Document, and the Related
Indebtedness (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to any Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted





Amended and Restated Loan Agreement – Page 18




--------------------------------------------------------------------------------







for, charged, taken, reserved or received by reason of Lender’s exercise of the
option to accelerate the maturity of any Note and/or any and all indebtedness
paid or payable by Borrower to Lender pursuant to any Loan Document other than
any Note (such other indebtedness being referred to in this Section as the
“Related Indebtedness”), or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of any Note and/or
the Related Indebtedness, then it is Borrower’s and Lender’s express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
any Note and/or the Related Indebtedness (or, if any Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of any Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution o( any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if any
Note has been paid in full before the end of the stated term of any such Note,
then Borrower and Lender agree that Lender shall, with reasonable promptness
after Lender discovers or is advised by Borrower that interest was received in
an amount in excess of the Maximum Lawful Rate, either refund such excess
interest to Borrower and/or credit such excess interest against such Note and/or
any Related Indebtedness then owing by Borrower to Lender. Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note to which the alleged violation
relates and/or the Related Indebtedness then owing by Borrower to Lender. All
sums contracted for, charged, taken, reserved or received by Lender for the use,
forbearance or detention of any debt evidenced by any Note and/or the Related
Indebtedness shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, throughout the stated term of such Note
and/or the Related Indebtedness (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of any Note and/or the Related Indebtedness does not exceed the Maximum Lawful
Rate from time to time in effect and applicable to such Note and/or the Related
Indebtedness for so long as debt is outstanding. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
Notes and/or any of the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of1he other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.




Section 11.21

Costar as Agent for Borrower.     Each Borrower hereby irrevocably appoints
Costar as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Lender shall have received prior written notice signed
by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
Lender with all notices wi1h respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and issuance of Letters of Credit
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement. Each Borrower hereby jointly and severally
agrees to indemnify Lender harmless against any and all liability, expense, loss
or claim of damage or injury, made against Lender by any Borrower or by any
third party whosoever, arising from or incurred by reason of (a) Lender’s
relying on any instructions of the Administrative Borrower, or (b) any other
action taken by Lender hereunder or under the other Loan Documents.




Section 11.22

Ceiling Election.      To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on any Note
and/or any other portion of the Obligations, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federa11aw permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.





Amended and Restated Loan Agreement – Page 19




--------------------------------------------------------------------------------







Section 11.23

Amendment and Restatement.     This Agreement amends and restates the Original
Loan Agreement in its entirety. The execution of this Agreement does not
extinguish the indebtedness, liabilities and obligations of Borrower outstanding
in connection with the Original Loan Agreement, as amended hereby, or the Loan
Documents, as amended, nor does it constitute a novation with respect to such
indebtedness. liabilities and obligations. Borrower ratifies and confirms that
the Original Loan Agreement, as amended hereby, and the other Loan Documents are
and remain in full force and effect in accordance with their respective terms,
that the Collateral and Lender’s first priority lien and security interest
therein are unimpaired by this amendment and restatement and that the liens,
security interests and other security and Collateral held by Lender are valid
and subsisting and are hereby affirmed, renewed, extended, carried forward and
regranted to secure any and all indebtedness incurred by Borrower to Lender
pursuant to the Original Loan Agreement, as amended hereby. Any reference in any
of the Loan Documents to the “Loan Agreement” shall be deemed to be references
to the Original Loan Agreement as amended through the date hereof. Borrower has
no right of offset, defense or counterclaim to the payment and performance of
its obligations under the Original Loan Agreement, as amended hereby, and the
other Loan Documents, or to the enforcement by Lender of any right or remedy
available to it




[Remainder of page intentionally left blank]








Amended and Restated Loan Agreement – Page 20




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




Address for Notices:

BORROWER:

 

 

2720 Commodore Dr.

COSTAR VIDEO SYSTEMS, LLC,

Suite 150

a Delaware limited liability company

Carrollton, Texas 75007

 

Attention: President

By:

Sielox, Inc.

Phone:

 

 

 

a Delaware Corporation,

Fax:

 

 

 

its sole Member

Email:

 

 

 

 

 

 

By:

/s/ Sebastian E. Cassetta, President

 

 

Sebastian E. Cassetta, President

 

 

Address for Notices:

SIELOX, LLC,

 

a Delaware limited liability company

170 East 9th Ave.

 

Runnemede, NJ 08078

By:

L Q Corporation, Inc.

Attention: President

 

a Delaware Corporation,

Phone:

 

 

 

its sole Managing Member and

Fax:

 

 

 

its sole Member

Email:

 

 

 

 

 

 

By:

/s/ Sebastian E. Cassetta, President

 

Name:

Sebastian E. Cassetta, President

 

Title:

President, CEO

 

 

Address for Notices:

SIELOX, INC..

 

a Delaware Corporation,

170 East 9th Ave.

 

Runnemede, NJ 08078

 

Attention: President

By:

/s/ Sebastian E. Cassetta, President

Phone:

 

 

 

Sebastian E. Cassetta, President

Fax:

 

 

 

Email:

 

 

 

 

 

 

 

Address for Notices:

LENDER:

 

 

333 W. Campbell Road

BANK OF TEXAS, N.A.,

Richardson, Texas 75080

a national banking association

Attn:

Jason R. Hammons, Vice President

 

Phone:

(214) 575-1901

 

Fax:

(214) 677-6745

By:

/s/ Jason R. Hammons, Vice President

Email:

jhammons@bankoftexas.com

Jason R. Hammons, Vice President











Amended and Restated Loan Agreement – Signature Page




--------------------------------------------------------------------------------







INDEX TO EXHIBITS




Exhibit

Description

 

 

A

Request for Revolving Credit Advance

B

Borrowing Base Report

C

Compliance Certificate










INDEX TO SCHEDULES




Schedule

Description

 

 

1.1

Definitions

5.1

Initial Extension of Credit

6.13

Subsidiaries

6.19

Intellectual Property

6.21

State of Organization, Etc.

7.1

Reporting Requirements














Amended and Restated Loan Agreement




--------------------------------------------------------------------------------







SCHEDULE 1.1




DEFINITIONS




As used in this Agreement, the following terms shall have the following
meanings:




“Account” means an account (as that term is defined in the Use).




“Account Debtor” means any Person who is obligated on an Account.




“Administrative Borrower” has the meaning assigned that term in Section 11.21.




“Advance” has the meaning specified therefore in Section 2.1 (a).




“Advance Request Form” means a certificate, substantially in the form of Exhibit
A attached hereto, properly completed and signed by Administrative Borrower
requesting an Advance.




“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (c) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall Lender be deemed an Affiliate of
Borrower or any of its Subsidiaries or Affiliates.




“Agreement” has the meaning set forth in the Introductory Paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.




“Borrower” means, collectively, the Persons identified as such in the
Introductory Paragraph hereof: and each of their successors and assigns.




“Borrowing Base” means, at any time, an amount equal to the sum of(a) eighty
percent (80%) of the value of Eligible Accounts, plus (b) fifty percent (50%) of
the value of Eligible Inventory provided, however, that for purposes of
calculating the amounts to be advanced against the Borrowing Base, the amount of
Eligible Inventory included in the Borrowing Base shall not exceed fifty percent
(50%) of the aggregate Borrowing Base that would otherwise be available.




“Borrowing Base Report” means a report in the form of report attached hereto as
Exhibit B, appropriately completed, together with the following attachments: (a)
detailed aged schedule of all Eligible Accounts, as of the date specified in the
report, listing the face amount and date of invoices of each Eligible Account
and the name and address of each Account Debtor (and upon request by Lender,
copies of invoices, credit reports and any other matters and information
relating to Eligible Accounts), and (b) a schedule of Eligible Inventory,
setting forth the locations of Eligible Inventory including Eligible Inventory
not in the possession of Borrower and the names of Persons in possession of the
Eligible Inventory.




“BSA” has the meaning set forth in Section 6.25 of this Agreement.




“Business Day” has the meaning assigned to it in the Notes.




“Capital Expenditure” shall mean any expenditure by a Person for (a) an asset
which will be used in a year or years subsequent to the year in which the
expenditure is made and which asset is properly classified in relevant financial
statements of such Person as equipment, real property, a fixed asset or a
similar type of capitalized asset in





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







accordance with GAAP or (b) an asset relating to or acquired in connection with
an acquired business, and any and all acquisition costs related to (a) or (b)
above.




“Capitalized Lease Obligation” shall mean the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.




“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.




“Collateral” bas the meaning for such term set forth in Section 4.1 of this
Agreement




“Commitment Fee” means $2,500.00.




“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C attached hereto, prepared by and executed by the chief financial
officer or controller of Administrative Borrower.




“Constituent Documents” means (i) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (ii) in the case of a general
partnership, its partnership agreement; (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(iv) in the case of a trust, its trust agreement; (v) in the case of a joint
venture, its joint venture agreement; (vi) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (vii) in the case of any other entity, its organizational and governance
documents and agreements.




“Current Liabilities” means, with respect to any Person and as of the date of
calculation, all Liabilities of such Person that, in conformity with GAAP, would
be included as current Liabilities on a consolidated balance sheet of such
Person.




“Current Maturities of Long-Term Indebtedness” shall mean, in respect of any
Person and as of any applicable date of determination thereof, that portion of
Long-Term Indebtedness of such Person that should be classified as current in
accordance with GAAP.




“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable of such Person arising in the ordinary
course of business that are not past due by more than ninety (90) days, (d) all
Capital Lease Obligations of such Person, (e) all Debt or other obligations of
others Guaranteed by such Person, (f) all obligations secured by a Lien existing
on property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non-recourse to the credit of such
Person, (g) any other obligation for borrowed money or other financial
accommodations which in accordance with GAAP would be shown as a liability on
the balance sheet of such Person, (h) any repurchase obligation or liability of
a Person with respect to accounts, chattel paper or notes receivable sold by
such Person, (i) any liability under a sale and leaseback transaction that is
not a Capital Lease Obligation, (j) any obligation under any so called
“synthetic leases”, (k) any obligation arising with respect to any other
transaction that is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheets of a Person, (1) all reimbursement
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, bankers’ acceptances, surety or other bonds and similar
instruments, and (m) all liabilities of such Person in respect of unfunded
vested benefits under any Plan.




“Debt Service Coverage Ratio” means, for any Person and for any period of
determination, the ratio, computed on a rolling four quarter basis, of (a)
EBlTDA of such Person, minus distributions, dividends and non financed Capital
Expenditures of such Person to (b) the sum, for such Person, of(i) Interest
Expense and (ii) Current Maturities of Long-Term Indebtedness.





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.




“Default Rate” has the meaning assigned to it in the Notes.




“Dollars” and “$” each mean lawful money of the United States of America.




“EBITDA” means, for any period, Net Income for such period, plus the following
to the extent reflected as an expense in the determination of Net Income: (a)
Interest Expense, (b) Tax Expense, and (c) depreciation and amortization of
tangible and intangible assets, determined in accordance with GAAP.




“Eligible Accounts” means those Accounts created by each of Costar and Sielox,
LLC in the ordinary course of its business, that arise out of Borrower’s sale of
goods or rendition of services, that comply with each of the representations and
warranties respecting Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Lender in its reasonable discretion to address the results of any audit
performed by Lender from time to time after the date of this Agreement. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:




(a)

Accounts that the Account Debtor has failed to pay within 90 days of original
invoice date or Accounts with selling terms of more than 90 days,




(b)

Accounts owed by an Account Debtor (or its Affiliates) where 10% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under clause (a) above,




(c)

Accounts with respect to which the Account Debtor is an Affiliate of Borrower or
an employee or agent of Borrower or any Affiliate of Borrower,




(d)

Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,




(e)

Accounts that are not payable in Dollars,




(f)

Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States, or (ii) is not organized under
the laws of the United States or any state thereof, or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof unless (y) the
Account is supported by an irrevocable letter of credit satisfactory to Lender
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Lender and is directly drawable by Lender, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Lender,




(g)

Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Lender, with the Assignment of Claims Act, 31 USC
§ 3727), or (ii) any state of the United States,




(h)

Accounts with respect to which the Account Debtor is a creditor of Borrower, has
or has asserted a right of setoff, or has disputed its obligation to pay all or
any portion of the Account, to the extent of such claim, right of setoff, or
dispute,




(i)

Accounts with respect to an Account Debtor whose total obligations owing to
Borrower exceed 20% {such percentage, as applied to a particular Account Debtor,
being subject to reduction by





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







Lender in its discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage,




(j) Accounts with respect to which the Account Debtor is subject to any
bankruptcy or insolvency proceeding. is Dot Solvent, has gone out of business,
or as to which Borrower has received notice of an imminent bankruptcy or
insolvency proceeding or a material impairment of the financial condition of
such Account Debtor,




(k) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless Borrower has so qualified,
filed such reports or forms, or taken such actions (and, in each case, paid any
required fees or other charges), except to the extent that Borrower may qualify
subsequently as a foreign entity authorized to transact business in such state
or jurisdiction and gain access to such courts, without incurring any cost
Accounts that are not payable in Dollars, or penalty viewed by Lender to be
significant in amount, and such later qualification cures any access to such
courts to enforce payment of such Account,




(l) Accounts, the collection of which, Lender, in its reasonable discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,




(m) Accounts that are not subject to a valid and perfected first priority
Lender’s Lien,




(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or




(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services.




“Eligible Inventory” means Inventory of each of Costar and Sielox, LLC
consisting of first quality finished goods held for sale in the ordinary course
of the business of Costar and Sielox, LLC, that complies with each of the
representations and warranties respecting Inventory made in the Loan Documents,
and that is not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Lender in Lender’s discretion to address the results of any
audit or appraisal performed by Lender from time to time after the date of this
Agreement In determining the amount to be so included, Inventory shall be valued
at the lower of cost or market on a basis consistent with Borrower’s historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:




(a) Either Costar or Sielox, LLC does not have good, valid, and marketable title
thereto,




(b) it is not located at one of the locations in the continental United States
set forth in the Security Agreement (or in-transit from one such location to
another such location),




(c) it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless it is subject to a landlord waiver, bailee
letter, or acknowledgment agreement executed by the lessor or warehouseman, as
the case may be, and unless it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,




(d) it is not subject to a valid and perfected first priority Lender’s Lien,




(e) it consists of goods returned or rejected by Borrower’s customers, or





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







(f)

it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in- process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Borrower’s
business, bill and hold goods, defective goods, “seconds,” or Inventory acquired
on consignment.




“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Related Party, or any of its predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Related Party, or any of its predecessors
in interest.




“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976,42
U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as the same may be amended or supplemented from time to time.




“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.




“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.




“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as Borrower or is under common control (within the meaning
of Section 414(c) of the Code) with Borrower.




“Event of Default” has the meaning specified in Section 10.1.




“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.




“Governmental Authority” means any nation or government, any state or political
subdivision thereof and any entity exercising executive. legislative, judicial,
regulatory, or administrative functions of or pertaining to government




“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person as well as any obligation or liability, direct





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







or indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements.
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect 1hereof(in whole or in part), provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.




“Guarantors” means any Person who from time to time guarantees all or any part
of the Obligations, including without limitation L Q Corporation, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent, and Video Solutions
Technology Center, LLC, a Delaware limited liability company and wholly-owned
subsidiary

of Costar.




“Guaranty” means a written guaranty of each Guarantor in favor of Lender, in
form and substance satisfactory to Lender, as the same may be amended, modified,
restated, renewed, replaced, extended, supplemented or otherwise changed from
time to time.




“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.




“Initial Financial Statements” means the financial statements of the Related
Parties described or referred to in Section 6.2.




“Interest Expense” means, for any Person and for any period, the interest
expense (net of interest income) for such period determined in conformity with
GAAP.




“Inventory” means inventory (as that term is defined in the UCC).




“Letter of Credit” means any letter of credit issued by Lender for the account
of or at the direction of Borrower pursuant to Article II of this Agreement




“Letter of Credit Liabilities” means, at any time, the aggregate face amounts of
all outstanding Letters of Credit. plus any amounts drawn under any Letters of
Credit for which Lender has not been fully reimbursed by Borrower (unless
Lender, in its sole discretion, has cleared the drawn amount by means of an
Advance under the Revolving Credit Note, in which case the drawn amount would
not constitute a Letter of Credit Liability).




“Letter of Credit Request Form or Application” means a certificate or agreement,
in a form acceptable to Lender, properly completed and signed by Administrative
Borrower requesting issuance of a Letter of Credit and containing provisions for
fees for the issuance of Letters of Credit, repayment of drawn letters of
credit, the interest rate applicable to drawn and unpaid Letters of Credit, and
such other matters as Lender may require.




“Leverage Ratio” means, for any Person and as of the date of calculation, the
ratio of (a) Debt of such Person to (b) Tangible Net Worth of such Person.




“Liabilities” means, with respect to a Person, at any particular time, all
amounts which, in conformity with GAAP, would be included as liabilities on a
consolidated balance sheet of such Person.




“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







“Liquidity” means, with respect to a Person, the sum of such Person’s total
assets that are cash and cash equivalents that are not pledged, hypothecated,
subject to rights of offset or otherwise restricted, as determined by Lender.




“Loan Documents” means this Agreement and all promissory notes, security
agreements, deeds of trust, assignments, letters of credit, guaranties, and
other instruments, documents, and agreements executed and delivered pursuant to
or in connection with this Agreement, as such instruments, documents, and
agreements may be amended, modified, renewed, restated, extended, supplemented,
replaced, consolidated, substituted, or otherwise changed from time to time.




“Long-Term Indebtedness” shall mean, for any Person and as of any applicable
date of determination thereof, all Debt of such Person which should be
classified as “funded indebtedness” or “long term indebtedness” on a
consolidated balance sheet of the Related Parties as of such date in accordance
with GAAP and Long-Term Indebtedness includes Capitalized Lease Obligations.




“Material Adverse Effect” means any set of circumstances or events which (a) is
or could reasonably be expected to be material and adverse to the business,
condition (financial or otherwise), operations, Property, prospects or profits
of any Related Party, (b) has or could reasonably be expected to have any
material adverse effect whatsoever upon the validity or enforceability of this
Agreement or any of the other Loan Documents, (c) materially impairs or could
reasonably be expected to materially impair the ability of any Related Party to
pay or perform any of the Obligations under any of the Loan Documents to which
it is a party, (d) impairs or could reasonably be expected to impair the ability
of Lender to enforce its legal rights and remedies under this Agreement or any
of the other Loan Documents, or (e) impairs or could reasonably be expected to
impair the priority of the Liens under any of the Loan Documents or the value of
the Collateral.




“Maximum Lawful Rate” means, at any time, the maximum rate of interest which may
be charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Lawful Rate shall
be calculated in a manner that takes into account any and all fees, payments,
and other charges in respect of the Loan Documents that constitute interest
under applicable law. Each change in any interest rate provided for herein based
upon the Maximum Lawful Rate resulting from a change in the Maximum Lawful Rate
shall take effect without notice to Borrower at the time of such change in the
Maximum Lawful Rate.




“Maximum Revolver Amount” means $5,000,000.




“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.




“Net Income” means, for any Person and for any period, the net income or net
loss for such period of such Person, on a consolidated basis, determined in
conformity with GAAP.




“Notes” means the Revolving Credit Note, as the same may be amended, renewed,
replaced, extended, supplemented, consolidated, restated, modified, otherwise
changed and/or increased from time to time.




“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
and each of the other Related Parties to Lender or Affiliates of Lender, or
both, now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, the obligations, indebtedness, and
liabilities under this Agreement, any Swap Contract, the other Loan Documents
(including, without limitation, all Letter of Credit Liabilities), any cash
management or treasury services agreements and all interest accruing thereon
(whether a claim for post-filing or post-petition interest is allowed in any
insolvency, reorganization or similar proceeding) and all attorneys’ fees and
other expenses incurred in the enforcement or collection thereof.




“OFAC” has the meaning set forth in Section 6.25 of this Agreement.





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







“PBGC” means the Pension Benefit Guaranty Corporation O£ any entity succeeding
to all or any of its functions under ERISA.




“Permitted Liens” means (a) Liens in favor of Lender, (b) Liens for taxes,
assessments and other governmental charges arising by law in the ordinary course
of business for sums which are not yet due and payable, (c) Liens of mechanics,
materialmen, warehousemen and other like Persons arising by law in the ordinary
course of business for sums which are not yet due and payable, (d) Liens not
delinquent created by statute in connection with worker’s compensation,
unemployment insurance and social security obligations, and (e) encumbrances
consisting of minor irregularities, easements, zoning restrictions or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Related party to use such assets in its
business.




“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.




“Plan” means any employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.




“Principal Office” means the principal office of Lender, presently located at
333 W. Campbell Road, Richardson, Texas 75080.




“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.




“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.




“Quick Ratio” means, for any Person and as of any date of determination, a ratio
of such Person’s Liquidity to such Person’s current Liabilities.




“Related Indebtedness” has the meaning set forth in Section 11.20 of this
Agreement.




“Related Party” means any of Borrower, any Guarantor and any Subsidiaries of
Borrower.




“Related Parties” means, collectively, all said Persons.




“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.




“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.




“Reportable Event” means any of the events set forth in Section 4043 of ERISA.




“Revolving Credit Note” means the promissory note, dated on or about August 16,
2008, in the original principal amount of$4,000,000.00, executed by Costar and
payable to the order of Lender, as amended and restated by that certain Amended
and Restated Promissory Note, dated on or about the date hereof, in the original
principal amount of $5,000,000.00, executed by Borrower and payable to the order
of Lender, together with all amendments, extensions, renewals, replacements,
increases, and modifications thereof.





Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







“Security Agreement” means the Commercial Security Agreement dated on or about
August 16, 2007, executed by Costar in favor of Lender, as ratified, renewed,
amended and restated by that certain Amended and Restated Security Agreement
dated of even date herewith executed by Borrower in favor of Lender, as the same
may be amended, restated, supplemented or modified from time to time




“Security Documents” means each and every Security Agreement, Guaranty, pledge,
mortgage, deed of trust or other collateral security agreement required by or
delivered to Lender from time to time to secure the Obligations or any portion
thereof.




“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debt




“Subordinated Debt” means any Debt of Borrower (other than the Obligations) that
has been subordinated to the Obligations by written agreement, in form and
content satisfactory to Lender.




“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of the Subsidiaries or by Borrower and one or more of
the Subsidiaries; and (b) any other entity (i) of which at least a majority of
the ownership, equity or voting interest is at the time directly or indirectly
owned or controlled by one or more of Borrower and the Subsidiaries and (ii)
which is treated as a subsidiary in accordance with GAAP.




“Swap Contract” means any agreement (including related confirmations and
schedules) between Borrower and Lender or any Affiliate of Lender now existing
or hereafter entered into which is, or relates to, a rate swap, basis swap,
forward rate transaction, cap transaction, floor transaction. collar transaction
or any other similar transactions (including any option with respect to any of
these transactions) or any combination thereof.




“Tangible Net Worth” means, for any Person and at the time of calculation, all
amounts which, in conformity with GAAP, would be included as shareholder equity
on a consolidated balance sheet of such Person; provided, however, there is
excluded therefrom: (a) any note receivable or account receivable from any
Related Party or from any director, officer, employee or shareholder of any
Related Party, (b) any amount attributable to treasury shares, (c) goodwill,
including any amounts however designated, that represent the excess of the
purchase price paid for assets or stock over the value assigned thereto, (d)
patents, trademarks, trade names and copyrights, and (e) all other assets which
are properly classified as intangible assets.




“Tax Expense” means, for any period, charges for taxes accrued during such
period, determined in conformity with GAAP.




“Termination Date” means 11:00 a.m. Dallas, Texas time on December 8, 2009, or
such earlier date on which the commitment terminates as provided in this
Agreement




“UCC” means the Chapters 1 through 11 of the Texas Business and Commerce Code,
as amended from time to time.








Amended and Restated Loan Agreement – Schedule 1.1




--------------------------------------------------------------------------------







SCHEDULE 5.1




INITIAL EXTENSION OF CREDIT




The obligation of Lender to makes its initial extension of credit provided for
in and after the date of the Agreement is subject to the condition precedent
that Lender shall have received all of the following, in form, scope, and
substance satisfactory to Lender:




(a)

Resolutions.     Resolutions of the Board of Directors (or other governing body)
of each Related Party certified by its Secretary or an Assistant Secretary (or
other custodian of records) which authorize the execution, delivery, and
performance by each Related Party of this Agreement and the other Loan Documents
to which it is or is to be a party;




(b)

Incumbency Certificate.     A certificate of incumbency certified by an
authorized officer or representative of each Related Party certifying the names
of the individuals or other Persons authorized to sign this Agreement and each
of the other Loan Documents to which the Related Party is or is to be a party
(including the certificates contemplated herein) on behalf of the Related Party
together with specimen signatures of such Persons;




(c)

Constituent Documents.     The Constituent Documents for each Related Party as
of a date acceptable to Lender;




(d)

Governmental Certificates.     Certificates of the appropriate government
officials of the state of incorporation or organization of each Related Party as
to the existence and good standing of each Related Party, each dated within ten
(l0) days prior to the date of the initial Advance or Letter of Credit;




(e)

Notes.     The Notes dated of even date with the Agreement executed by Borrower;




(f)

Security Documents.     The Security Documents dated of even date with the
Agreement executed by each Related Party thereto;




(g)

Financing Statements.     Uniform Commercial Code financing statements covering
such Collateral as Lender may request;




(h)

Guaranty.     A Guaranty Agreement executed by each of L Q Corporation, Inc” a
Delaware corporation and wholly owned subsidiary of Parent, and Video Solutions
Technology Center, LLC, a Delaware limited liability company and wholly owned
subsidiary of Costar;




(i)

Life Insurance Policies.     Intentionally deleted;




(j)

Landlord Waivers.     Landlord waivers executed by the landlord for each
property of Borrower;




(k)

Insurance Matters.     Copies of insurance certificates describing all insurance
policies required by Section 7.6, together with loss payable and lender
endorsements in favor of Lender with respect to all insurance policies covering
Collateral;




(l)

UCC Search.     The results of a Uniform Commercial Code search showing all
financing statements and other documents or instruments on file against each of
the Related Party in the offices of the Secretary of State of the state of
incorporation or formation, such search to be as of a date no more than ten (10)
days prior to the date of the initial Advance or the Letter of Credit;




(m)

Releases of Liens and UCC-3 Termination Statements.     Release of Liens and
UCC-3 Termination Statements executed by such Persons as Lender may deem
necessary to insure Lender’s first priority security interest in and to the
Collateral;





Amended and Restated Loan Agreement – Schedule 5.1




--------------------------------------------------------------------------------







(n)

Opinion of Counsel.     Intentionally deleted;




(o)

Commitment Fee.     Payment to Lender of the Commitment Fee, which Borrower
acknowledges and agrees is fully earned and non-refundable.




(p)

Attorneys’ Fees and Expenses.     Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 11.1, to the
extent incurred, shall have been paid in full by Borrower; and




(q)

Additional Items.      Such additional items, documents and instruments as may
be reasonably requested by Lender.








Amended and Restated Loan Agreement – Schedule 5.1




--------------------------------------------------------------------------------







SCHEDULE 6.13




SUBSIDIARIES




Costar Video Systems, LLC (a Delaware limited liability company) is a wholly
owned subsidiary of Sielox, Inc.




L Q Corporation, Inc. (a Delaware corporation) is a wholly owned subsidiary of
Sielox, Inc.




Video Solutions Technology Center, LLC (a Delaware limited liability company) is
a wholly owned subsidiary of

Costar Video Systems, LLC




Sielox, LLC (a Delaware limited liability company) is a wholly-owned subsidiary
ofL Q Corporation, Inc.




There are no other Subsidiaries.





Amended and Restated Loan Agreement – Schedule 6.13




--------------------------------------------------------------------------------







SCHEDULE 6.19




INTELLECTUAL PROPERTY




None, unless otherwise listed below by Borrower.








Amended and Restated Loan Agreement – Schedule 6.19




--------------------------------------------------------------------------------







SCHEDULE 7.1




REPORTING REQUIREMENTS




(a)

Annual Financial Statements (parent).     As soon as available, and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Parent, beginning with the fiscal year ending December 31, 2008, (i) a copy of
the annual audit report of the Related Parties for such fiscal year containing,
on a consolidated and consolidating basis, balance sheets and statements of
income, retained earnings, and cash flow as at the end of such fiscal year and
for the 12-month period then ended, in each case setting forth in comparative
form the figures for the preceding fiscal year, all in reasonable detail and
audited and certified by independent certified public accountants of recognized
standing acceptable to Lender, to the effect that such report has been prepared
in accordance with GAAP and containing no material qualifications or limitations
on scope;




(b)

Quarterly Financial Statements (Parent).     As soon as available, and in any
event within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Parent, a copy of an unaudited financial report
of the Related Parties, prepared by an independent certified public accountants
of recognized standing acceptable to Lender, as of the end of such fiscal
quarter and for the portion of the fiscal year then ended, containing, on a
consolidated and consolidating basis, balance sheets and statements of income,
retained earnings, and cash flow. in each case setting forth in comparative form
the figures for the corresponding period of the preceding fiscal year, all in
reasonable detail. and certified by the chief financial officer of Parent to
have been prepared in accordance with GAAP and to fairly and accurately present
(subject to year-end audit adjustments) the financial condition and results of
operations of the Related Parties, on a consolidated and consolidating basis. at
the date and for the periods indicated therein;




(c)

Monthly Financial Statements (Costar).     As soon as available, and in any
event within thirty (30) days after the end of each month of each fiscal year of
Costar, a copy of an unaudited financial report of Costar as of the end of such
month and for the portion of the fiscal year then ended, containing balance
sheets and statements of income, retained earnings, and cash flow, all in
reasonable detail, and certified by the chief financial officer or controller of
Costar to have been prepared in accordance with GAAP and to fairly and
accurately present (subject to year-end audit adjustments) the financial
condition and results of operations of Costar at the date and for the periods
indicated therein;




(d)

Monthly Financial Statements (Sielox, LLC).     As soon as available, and in any
event within thirty (30) days after the end of each month of each fiscal year of
Sielox, LLC, a copy of an unaudited financial report of Sielox, LLC as of the
end of such month and for the portion of the fiscal year then ended, containing
balance sheets and statements of income. retained earnings, and cash flow, all
in reasonable detail. and certified’ by the chief financial officer or
controller of Sielox, LLC to have been prepared in accordance with GAAP and to
fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of Sielox, LLC at the date and for
the periods indicated therein;




(e)

Borrowing Base Report.     As soon as available, and in any event within ten
(10) days after the end of each calendar month, a Borrowing Base Report, in a
form acceptable to Lender, certified by the chief financial officer or
controller of Administrative Borrower, which report shall include (a) a detailed
aged schedule of all Eligible Accounts, as of the dare specified in the report,
listing the face amount and date of invoices of each Eligible Account and the
name and address of each Account Debtor (and upon request by Lender, copies of
invoices, credit reports and any other matters and information relating to
Eligible Accounts), and (b) a schedule of Eligible Inventory, setting forth the
locations of Eligible Inventory including Eligible Inventory not in the
possession of Borrower and the names of Persons in possession of the Eligible
Inventory;




(f)

Compliance Certificate.     Within thirty (30) days after the end of each
quarter of each fiscal year, Compliance Certificate certified by the chief
financial officer or controller of Administrative Borrower;





Amended and Restated Loan Agreement – Schedule 7.1




--------------------------------------------------------------------------------







(g)

Management Letters.     Promptly upon receipt thereof, a copy of any management
letter or written report submitted to any Related Party by .independent
certified public accountants with respect to the business, condition (financial
or otherwise), operations, prospects, or properties of the Related Parties;




(h)

Notice of Litigation.     Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority ()I’
arbitrator affecting any Related Party which, if determined adversely to any
Related Party, could have a Material Adverse Effect;




(i)

Notice of Default.     As soon as possible and in any event within three (3)
days after the occurrence of each Default, a written notice setting forth the
details of such Default and the action that Borrower bas taken and proposes to
take with respect thereto;




(j)

Notice of Claimed Default.     Immediately upon becoming aware that any Person
bas given notice or taken any other action with respect to a claimed default
under any note, agreement, contract, or undertaking to which any Borrower is a
party, a written notice specifying the notice given or action taken by such
Person and the nature of the claimed default and what action Borrower is taking
or proposes to take

with :respect thereto;




(k)

ERISA Reports.     Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which each Related Party files
with or receives from the PBGC or the U.S. Department of Labor under ERISA; and
as soon as possible and in any event within five (5) days after Borrower knows
or has reason to know that any Reportable Event or Prohibited Transaction bas
occurred with respect to any Plan or that the PBGC or any Related Party has
instituted or will institute proceedings under Title IV of ERISA to terminate
any Plan, a certificate of the chief financial officer of Borrower setting forth
the details as to such Reportable Event or Prohibited Transaction or Plan
termination and the action that Borrower proposes to take with respect thereto;




(l)

Reports to Other Creditors.     Promptly after the furnishing thereof, copies of
any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, or credit or similar agreement and not otherwise required
to be furnished to Lender pursuant to any other clause of this Section;




(m)

Notice of Material Adverse Effect.      As soon as possible and in any event
within five (5) days after the occurrence thereof, written notice of any matter
that could have a Material Adverse Effect;




(n)

Proxy Statements, Etc.     As soon as available, one copy of each financial
statement, report, notice or proxy statement sent by Borrower to its
stockholders generally and one copy of each regular, periodic or special report,
registration statement, or prospectus filed by Borrower with any securities
exchange or the Securities and Exchange Commission or any successor agency; and




(o)

General Information.     Promptly, such other information concerning the any
Related Party as Lender may from time to time reasonably request





Amended and Restated Loan Agreement – Schedule 7.1




--------------------------------------------------------------------------------







EXHIBIT A




REQUEST FOR ADVANCE




Reference is made to that certain Amended and Restated Loan Agreement dated as
of December 10, 2008 (as from time to time amended, the “Agreement”), by and
between COSTAR VIDEO SYSTEMS, LLC, a Delaware limited liability company
(“Costar”), SIELOX, INC., a Delaware corporation (“Parent”), and SIELOX, LLC, a
Delaware limited liability company (“Sielox, LLC” and, together with Costar and
Parent, the “Borrower”) and BANK OF TEXAS, N.A. (“Lender”). Terms which are
defined in the Agreement are used herein with the meanings given them in the
Agreement Pursuant to the terms of the Agreement, Borrower hereby requests
Lender to make an Advance in the amount set forth below in Item (4) under the
heading “Borrowing Information”.




To induce Lender to make the requested Advance, and with fun knowledge that
Lender may act in reliance upon the matters herein contained without further
inquiry of any kind, Borrower hereby represents, warrants, acknowledges, and
agrees to and with Lender that:




(a)

The officer of the Administrative Borrower signing this instrument is the duly
elected, qualified and acting officer of the Administrative as indicated below
such officer’s signature hereto having all necessary authority to act for
Borrower in making the request herein contained.




(b)

All representations and warranties contained in the Agreement and in each of the
other Loan Documents are true and correct in all respects on and as of the date
hereof with the same force and effect as if made on and as of such date.




(c)

All covenants and agreements contained in the Agreement and in each of the other
Loan Documents to have been complied with and performed on or prior to the
making of the requested Advance have been fully complied with and performed.




(d)

No Default or Event of Default has occurred and is continuing or would result
from the requested Advance.




(e)

All conditions precedent to the advance of the requested Advance set forth in
Article V of the Agreement has been satisfied.




(f)

Since the date of the most recently delivered Compliance Certificate there bas
been no material adverse change in the Collateral or in the business, assets,
operations, prospects or condition, financial or otherwise, of any Related
Party.




(g)

The amount of the requested Advance, when added to the aggregate principal
amount of all outstanding Advances and Letter of Credit Liabilities will not
exceed an amount equal to the lesser of (i) the Borrowing Base or (ii) the
Maximum Revolver Amount.




(h)

All information supplied below is true, correct and complete as of the date
hereof.





Amended and Restated Loan Agreement – Exhibit A – Page 1




--------------------------------------------------------------------------------







BORROWING INFORMATION




1.

Amount of the Commitment

$

 

 

(lesser of Borrowing Base or Maximum Revolver Amount)

 

 

 

 

 

 

2.

Outstanding principal amount of Advances and Letter of Credit

$

 

 

Liabilities prior to requested Advance

 

 

 

 

 

 

3.

Net availability of credit:

$

 

 

line 1 minus line 2

 

 

 

 

 

 

4.

Amount of requested Advance

$

 

 

 

 

 

5.

Date of Advance

$

 




IN WITNESS WHEREOF, this instrument is executed as of _____________________.




ADMINISTRATIVE BORROWER

on behalf of each Borrower




COSTARVIDEO SYSTEMS, LLC







By: ___________________

Name: ________________

Title: _________________

(Chief Financial Officer or Controller)








Amended and Restated Loan Agreement – Exhibit A – Page 2




--------------------------------------------------------------------------------







EXHIBIT B




BORROWING BASE REPORT




FOR MONTH ENDED

 

(THE “SUBJECT MONTH”)




LENDER:

 

BANK OF TEXES, N.A.

 

 

 

BORROWER:

 

COSTAR VIDEO SYSTEMS, LLC

 

 

SIELOX,INC

 

 

SIELOX,LLC




This certificate is delivered under the Amended and Restated Loan Agreement (the
“Agreement”) dated as of December 10, 2008, between Borrower and Lender.
Capitalized terms used in this certificate shall, unless otherwise indicated,
have the meanings set forth in the Agreement. On behalf of Borrower, and with
full knowledge that Lender may act in reliance upon the matters herein contained
without further inquiry of any kind, the undersigned certifies to Lender on the
date hereof that (a) no Default or Event of Default has occurred and is
continuing, (b) a review of the activities of Borrower during the Subject Month
has been made under my supervision with a view to determining the amount of the
current Borrowing Base, (c) the accounts receivable and inventory included in
the Borrowing Base below meet all conditions to quality for inclusion therein as
set forth in the Agreement, and all representations and warranties set forth in
the Agreement and the other Loan Documents with respect thereto are true and
correct in all material respects, and (d) the information set forth below hereto
is true and correct as of the last day of the Subject Month.




LINE

 

 

AT END OF SUBJECT MONTH

 

 

 

 

1.

Total Accounts (less discounts) of Costal’ and Sielox, LLC

$

 

 

 

 

 

2.

Ineligible Accounts

$

 




 

(a)

Accounts that the Account Debtor has failed to pay within 90

$

 

 

 

days of original invoice date or Accounts with selling terms of more than 90
days

 

 

 

 

 

 

 

 

(b)

Accounts owed by an Account Debtor (or its Affiliates) where

$

 

 

 

10% or more of all Accounts owed by that Account Debtor (or its Affiliates)
deemed ineligible under clause (a) above

 

 

 

 

 

 

 

 

(c)

Accounts with respect to which the Account Debtor is an

$

 

 

 

Affiliate of Borrower or an employee or agent of Borrower or any Affiliate of
Borrower

 

 

 

 

 

 

 

 

(d)

Accounts arising in a transaction wherein goods are placed on

$

 

 

 

consignment or are sold pursuant to a guaranteed sale, a sale or return. a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional

 

 

 

 

 

 

 

 

(e)

Accounts that are not payable in Dollars

$

 








Amended and Restated Loan Agreement – Exhibit B – Page 1




--------------------------------------------------------------------------------










 

(f)

Accounts with respect to which the Account Debtor either

$

 

 

 

(i) docs not maintain its chief executive office in the United States, or (ii)
is not organized under the laws of the United States or any state thereof, or
(iii) is the government of any foreign country or sovereign state:, or of any
state:, province:, municipality, or other political subdivision thereof, or any
department, agency, public corporation, or other instrumentality thereof unless
(y) the Account is supported by an irrevocable letter of Credit satisfactory to
Lender (as to form. substance:, and issuer or domestic confirming bank) that has
been delivered to Lender and is directly drawable by Lender, or (z) the Account
is covered by credit insurance in form, substance:, and amount, and by an
insurer, satisfactory to Lender

 

 

 

 

 

 

 

 

(g)

Accounts with respect to which the Account Debtor is

$

 

 

 

either (i) the United States or any department, agency, or instrumentality of
the United States (exclusive:, however, of Account:! with respect to which
Borrower has complied, to the reasonable satisfaction of Lender, with the
Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the United States

 

 

 

 

 

 

 

 

(h)

Accounts with respect to which the Account Debtor is a

$

 

 

 

creditor of Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff. Or dispute

 

 

 

 

 

 

 

 

(i)

Accounts with respect to an Account Debtor whose total

$

 

 

 

obligations owing to Borrower exceed 20% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Lender in its
reasonable discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage

 

 

 

 

 

 

 

 

(j)

Accounts with respect to which the Account Debtor

$

 

 

 

subject to any bankruptcy or insolvency proceeding, is not Solvent, has gone out
of business, or as to which Borrower has received notice of an imminent
bankruptcy or insolvency proceeding or a material impairment of the financial
condition of such Account Debtor

 

 

 

 

 

 

 

 

(k)

Accounts with respect to which the Account Debtor is

$

 

 

 

located in a. stale or jurisdiction (e.g., New Jersey, Minnesota, and West
Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent that Borrower may quality subsequently as a foreign entity authorized
to transact business in such state or jurisdiction and gain access to such
courts, without incurring any cost Accounts that are not payable in Dollars, or
penalty viewed by Lender to be significant in amount, and such later
qualification cures any access to such courts to enforce payment of such Account

 

 








Amended and Restated Loan Agreement – Exhibit B – Page 2




--------------------------------------------------------------------------------










 

(l)

Accounts, the collection of which, Lender, in its reasonable

$

 

 

 

discretion. believes to be doubtful by reason of the Account Debtor’s financial
condition

 

 

 

 

 

 

 

 

(m)

Accounts that are not subject to a valid and perfected first priority

$

 

 

 

Lender’s Lien

 

 

 

 

 

 

 

 

(n)

Accounts with respect to which (i) the goods giving rise to such

$

 

 

 

Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to Such Account have not been performed and billed to the
Account Debtor, or

 

 

 

 

 

 

 

 

(o)

Accounts that represent the right to receive progress payments or

$

 

 

 

other advance billings that arc due prior to the completion of performance by
Borrower of the subject contract for goods or services

 

 




3.

Total Ineligible Accounts

$

 

 

add Lines 2(a) through2(o)

 

 

 

 

 

 

4.

Total Eligible Accounts

$

 

 

Line 1 minus Line 3

 

 

 

 

 

 

5.

Multiplied by: Borrowing Base factor

 

80%

 

 

 

 

6.

Total Accounts Component of Borrowing Base

$

 

 

Line 4 x Line 5

 

 

 

 

 

 

7.

Total Inventory of Costar and Sielox, LLC

$

 

 

 

 

 

8.

Ineligible Inventory

$

 




 

(a)

Either Costar or Sielox, LLC does not have good, valid, and

$

 

 

 

marketable title thereto

 

 

 

 

 

 

 

 

(b)

it is Dot located at one of the locations in the continental United

$

 

 

 

States set forth in the Security Agreement (or in transit from one such location
to another such location)

 

 

 

 

 

 

 

 

(c)

it is located on real property leased by Borrower or in a contract

$

 

 

 

warehouse, in each case, unless it is subject to a landlord waiver, bailee
letter, or acknowledgment letter executed by the lessor or warehouseman, as the
case may be, and unless it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises

 

 

 

 

 

 

 

 

(d)

it is not subject to a valid and perfected first priority Lender’s Lien

$

 

 

 

 

 

 

 

(e)

it consists of goods returned or rejected by Borrower’s customers, or

$

 

 

 

 

 

 

 

(f)

it consists of goods that arc obsolete or slow moving, restrictive or

$

 

 

 

custom items, work-in-process, raw materials, or goods that constitute spare
Parts. Packaging and shipping materials, supplies used or consumed in

 

 








Amended and Restated Loan Agreement – Exhibit B – Page 3




--------------------------------------------------------------------------------










 

Borrower’s business, bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment

 

 

 

 

 

 

9.

Total Ineligible Inventory

$

 

 

add Lines 8(a) through 8(f)

 

 

 

 

 

 

10.

Total Eligible Inventory

$

 

 

Line 7 minus Line 9

 

 

 

 

 

 

11.

Multiplied by: Borrowing Base factor

 

50%

 

 

 

 

12.

Total Inventory Component of Borrowing Base

$

 

 

Line 10 times Line 11

 

 

 

 

 

 

13.

Borrowing Base

$

 

 

Line 6 plus the lesser of (a) Line 12 or (b) Line 6

 

 

 

 

 

 

14.

Amount of Commitment

$

5,000,000.00

 

 

 

 

15.

Sum of (a) principal balance of Revolving Credit Advances plus (b) Letter of
Credit

$

 

 

Liabilities

 

 

 

(not to exceed $5,000,000.00)

 

 

 

 

 

 

16.

Lesser of Line 13 or Line 14

$

 

 

 

 

 

17.

Amount available for Revolving Credit Advances, if positive, or amount to be
repaid,

$

 

 

if negative

 

 

 

Line 16 minus Line 15

 

 










 

Signature:

 

 

 

Chief Financial Officer or Controller of

Administrative Borrower








Amended and Restated Loan Agreement – Exhibit B – Page 4




--------------------------------------------------------------------------------







EXHIBITC




COMPLIANCE CERTIFICATE







FOR QUARTER ENDED

 

(THE “SUBJECT QUARTER”)




LENDER:

 

 

 

 

 

BORROWER:

 

COSTAR VIDEO SYSTEMS, LLC

 

 

SIELOX,INC

 

 

SIELOX,LLC




This Certificate is delivered under the Loan Agreement (the “Agreement”) dated
as of December 10, 2008 between Borrower and Lender as such may have been
amended, supplemented or replaced. Capitalized terms used in this Certificate
shall, unless otherwise indicated, have the meanings set forth in the Agreement
On behalf of Borrower, and with full knowledge that Lender may act in reliance
upon the matters herein contained without further inquiry of any kind, the
undersigned certifies to Lender oil the date hereof that (a) no Default or Event
of Default bas occurred and is continuing, (b) all representations and
warranties of the Related Parties contained in the Agreement and in the other
Loan Documents are true and correct in all material respects, and (c) the
information set forth below hereto is true and correct as of the last day of the
Subject Quarter:




 

DESCRIPTION OF COVENANT*

 

Calculation as of

 

, 200__




 

(1)

Debt Service Coverage Ratio of Costar

 

to 1.0

 

 

 

 

 

 

(2)

Leverage Ratio of Costar

 

to 1.0

 

 

 

 

 

 

(3)

Quick Ratio of Parent

 

to 1.0

 

 

 

 

 

*

Calculations and information evidencing the calculations set forth above are
attached hereto.










 

Signature:

 

 

 

Chief Financial Officer or Controller of

Administrative Borrower








Amended and Restated Loan Agreement – Exhibit C – Page 1


